Exhibit 10.1

 

EXECUTION COPY

 

 

CREDIT AGREEMENT

 

DATED AS OF AUGUST 3, 2011

 

 

AMONG

 

 

INTREPID POTASH, INC.,

 

 

THE LENDERS,

 

 

U.S. BANK NATIONAL ASSOCIATION
AS ADMINISTRATIVE AGENT

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

AS SYNDICATION AGENT

 

 

AND

 

 

U.S. BANK NATIONAL ASSOCIATION AND

WELLS FARGO SECURITIES, LLC
AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS

 

 

AND

 

 

JPMORGAN CHASE BANK, N.A.,

BANK OF MONTREAL AND

BANK OF AMERICA, N.A.
AS CO-DOCUMENTATION AGENTS



 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

Page

 

 

 

 

ARTICLE I DEFINITIONS

 

1

 

 

 

ARTICLE II THE CREDITS

 

20

 

 

 

2.1.

Commitment

 

20

2.2.

Required Payments; Termination

 

20

2.3.

Ratable Loans; Types of Advances

 

20

2.4.

Swing Line Loans

 

20

2.5.

Commitment Fee

 

22

2.6.

Minimum Amount of Each Advance

 

22

2.7.

Reductions in Aggregate Commitment; Optional Principal Payments

 

22

2.8.

Method of Selecting Types and Interest Periods for New Advances

 

22

2.9.

Conversion and Continuation of Outstanding Advances; Maximum Number of Interest
Periods

 

23

2.10.

Interest Rates

 

24

2.11.

Rates Applicable After Event of Default

 

24

2.12.

Method of Payment

 

24

2.13.

Noteless Agreement; Evidence of Indebtedness

 

25

2.14.

Telephonic Notices

 

25

2.15.

Interest Payment Dates; Interest and Fee Basis

 

26

2.16.

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

 

26

2.17.

Lending Installations

 

26

2.18.

Non-Receipt of Funds by the Administrative Agent

 

27

2.19.

Facility LCs

 

27

2.20.

Replacement of Lender

 

31

2.21.

Limitation of Interest

 

32

2.22.

Defaulting Lenders

 

33

2.23.

Extensions of Commitments

 

35

2.24.

Increase Option

 

37

 

 

 

 

ARTICLE III YIELD PROTECTION; TAXES

 

38

 

 

 

 

3.1.

Yield Protection

 

38

3.2.

Changes in Capital Adequacy Regulations

 

39

3.3.

Availability of Types of Advances; Adequacy of Interest Rate

 

40

3.4.

Funding Indemnification

 

40

3.5.

Taxes

 

41

3.6.

Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity

 

42

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT

 

43

 

i

--------------------------------------------------------------------------------


 

4.1.

Initial Credit Extension

 

43

4.2.

Each Credit Extension

 

45

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

45

 

 

 

5.1.

Existence and Standing

 

45

5.2.

Authorization and Validity

 

45

5.3.

No Conflict; Government Consent

 

46

5.4.

Financial Statements

 

46

5.5.

Material Adverse Change

 

46

5.6.

Taxes

 

46

5.7.

Litigation and Contingent Obligations

 

47

5.8.

Subsidiaries

 

47

5.9.

ERISA

 

47

5.10.

Accuracy of Information

 

47

5.11.

Regulation U

 

47

5.12.

Material Agreements

 

47

5.13.

Compliance With Laws

 

48

5.14.

Ownership of Properties

 

48

5.15.

Plan Assets; Prohibited Transactions

 

48

5.16.

Environmental Matters

 

48

5.17.

Investment Company Act

 

48

5.18.

Insurance

 

48

5.19.

Subordinated Indebtedness

 

48

5.20.

Solvency

 

49

5.21.

No Default

 

49

 

 

 

 

ARTICLE VI COVENANTS

 

49

 

 

 

 

6.1.

Financial Reporting

 

49

6.2.

Use of Proceeds

 

51

6.3.

Notice of Material Events

 

51

6.4.

Conduct of Business

 

51

6.5.

Taxes

 

52

6.6.

Insurance

 

52

6.7.

Compliance with Laws and Material Contractual Obligations

 

52

6.8.

Maintenance of Properties

 

52

6.9.

Books and Records; Inspection

 

52

6.10.

Payment of Obligations

 

53

6.11.

Indebtedness

 

53

6.12.

Merger

 

54

6.13.

Sale of Assets

 

54

6.14.

Investments

 

55

6.15.

Acquisitions

 

56

6.16.

Liens

 

56

6.17.

Affiliates

 

57

6.18.

Subordinated Indebtedness

 

58

6.19.

[Intentionally omitted].

 

58

 

--------------------------------------------------------------------------------


 

6.20.

Restricted Payments

 

58

6.21.

Financial Covenants

 

59

6.22.

Guarantors

 

59

6.23.

No Negative Pledge

 

59

 

 

 

 

ARTICLE VII DEFAULTS

 

60

 

 

 

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

62

 

 

 

8.1.

Acceleration; Remedies

 

62

8.2.

Application of Funds

 

63

8.3.

Amendments

 

64

8.4.

Preservation of Rights

 

65

 

 

 

 

ARTICLE IX GENERAL PROVISIONS

 

65

 

 

 

 

9.1.

Survival of Representations

 

65

9.2.

Governmental Regulation

 

65

9.3.

Headings

 

65

9.4.

Entire Agreement

 

65

9.5.

Several Obligations; Benefits of this Agreement

 

66

9.6.

Expenses; Indemnification

 

66

9.7.

[Intentionally omitted]

 

67

9.8.

Accounting

 

67

9.9.

Severability of Provisions

 

67

9.10.

Nonliability of Lenders

 

68

9.11.

Confidentiality

 

68

9.12.

Nonreliance

 

69

9.13.

Disclosure

 

69

9.14.

USA PATRIOT ACT NOTIFICATION

 

69

 

 

 

 

ARTICLE X THE ADMINISTRATIVE AGENT

 

69

 

 

 

 

10.1.

Appointment; Nature of Relationship

 

69

10.2.

Powers

 

70

10.3.

General Immunity

 

70

10.4.

No Responsibility for Loans, Recitals, etc

 

70

10.5.

Action on Instructions of Lenders

 

70

10.6.

Employment of Administrative Agents and Counsel

 

71

10.7.

Reliance on Documents; Counsel

 

71

10.8.

Administrative Agent’s Reimbursement and Indemnification

 

71

10.9.

Notice of Event of Default

 

72

10.10.

Rights as a Lender

 

72

10.11.

Lender Credit Decision, Legal Representation

 

72

10.12.

Successor Administrative Agent

 

73

10.13.

Administrative Agent and Arranger Fees

 

73

10.14.

Delegation to Affiliates

 

74

 

iii

--------------------------------------------------------------------------------


 

10.15.

Administrative Agent, Co-Documentation Agent, Syndication Agent, etc

 

74

10.16.

No Advisory or Fiduciary Responsibility

 

74

 

 

 

 

ARTICLE XI SETOFF; RATABLE PAYMENTS

 

74

 

 

 

11.1.

Setoff

 

74

11.2.

Ratable Payments

 

75

 

 

 

 

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

75

 

 

 

12.1.

Successors and Assigns

 

75

12.2.

Participations

 

76

12.3.

Assignments

 

77

12.4.

Dissemination of Information

 

78

12.5.

Tax Treatment

 

79

 

 

 

 

ARTICLE XIII NOTICES

 

79

 

 

 

 

13.1.

Notices; Effectiveness; Electronic Communication.

 

79

 

 

 

 

ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

 

80

 

 

 

 

14.1.

Counterparts; Effectiveness

 

80

14.2.

Electronic Execution of Assignments

 

80

 

 

 

 

ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

81

 

 

 

15.1.

CHOICE OF LAW

 

81

15.2.

CONSENT TO JURISDICTION

 

81

15.3.

WAIVER OF JURY TRIAL

 

81

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

PRICING SCHEDULE

 

SCHEDULE I — Commitments

 

SCHEDULE 1 — Initial Guarantors

 

SCHEDULE 5.8 — Subsidiaries

 

SCHEDULE 5.14 — Properties

 

SCHEDULE 6.11 — Indebtedness

 

SCHEDULE 6.14 — Investments

 

SCHEDULE 6.16 - Liens

 

SCHEDULE 6.17 — Affiliate Transactions

 

EXHIBITS

 

EXHIBIT A — Form of Compliance Certificate

 

EXHIBIT B — Form of Assignment and Assumption Agreement

 

EXHIBIT C — Form of Borrowing Notice

 

EXHIBIT D — Form of Note

 

EXHIBIT E — Form of Increasing Lender Supplement

 

EXHIBIT F — Form of Augmenting Lender Supplement

 

EXHIBIT G — List of Closing Documents

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This Credit Agreement (the “Agreement”), dated as of August 3, 2011, is among
Intrepid Potash, Inc., a Delaware corporation, the Lenders and U.S. Bank
National Association, a national banking association, as LC Issuer, Swing Line
Lender and as Administrative Agent.  The parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

As used in this Agreement:

 

“2008 Equity Incentive Plan” means the INTREPID POTASH, INC. 2008 EQUITY
INCENTIVE PLAN, adopted April 20, 2008, and approved by the Borrower’s
stockholders on April 20, 2008.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of related transactions) at least a majority (in number
of votes) of the securities of a corporation which have ordinary voting power
for the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

 

“Advance” means a borrowing hereunder, (i) made by some or all of the Lenders on
the same Borrowing Date, or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurodollar Loans, for the same Interest Period.  The term “Advance” shall
include Swing Line Loans unless otherwise expressly provided.

 

“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.

 

“Affected Lender” is defined in Section 2.20.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries.  A Person shall be deemed to
control another Person if the controlling Person possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise; provided, that in no event shall any institutional
investor be deemed an Affiliate of the Borrower unless such institutional
investor has placed at least one of its

 

1

--------------------------------------------------------------------------------


 

representatives on the Borrower’s board of directors (excluding any trustee
under, or any committee with responsibility for administering, any Plan).

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as adjusted from time to time pursuant to the terms hereof.  As of the
date of this Agreement, the Aggregate Commitment is $250,000,000.

 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 

“Agreement” means this Credit Agreement, as it may be amended or modified and in
effect from time to time.

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of the Federal
Funds Effective Rate for such day plus 0.50% per annum and (iii) the Eurodollar
Rate (without giving effect to the Applicable Margin) for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.25%, provided that, for the avoidance of doubt,
the Eurodollar Rate for any day shall be based on the rate reported by the
applicable financial information service at approximately 11:00 a.m. London time
on such day.

 

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
Commitment Fees are accruing on the unused portion of the Aggregate Commitment
at such time as set forth in the Pricing Schedule.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means each of U.S. Bank and WFS and their respective successors, in
their capacity as Joint Lead Arrangers and Joint Book Runners.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Augmenting Lender” is defined in Section 2.24.

 

“Authorized Officer” means any of the Executive Chairman of the Board,
President, Chief Financial Officer, Treasurer, Director of Finance, Controller
and Chief Accounting Officer or any Executive Vice President of the Borrower,
acting singly.

 

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

 

--------------------------------------------------------------------------------


 

“Base Rate” means, for any day, a rate per annum equal to (i) the Alternate Base
Rate for such day plus (ii) the Applicable Margin, in each case changing when
and as the Alternate Base Rate changes.

 

“Base Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.

 

“Base Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.

 

“Borrower” means Intrepid Potash, Inc., a Delaware corporation, and its
successors and assigns.

 

“Borrowing Date” means a date on which an Advance is made or a Facility LC is
issued hereunder.

 

“Borrowing Notice” is defined in Section 2.8.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City, New York and London, England
for the conduct of substantially all of their commercial lending activities,
interbank wire transfers can be made on the Fedwire system and dealings in
Dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York City, New York for the conduct of substantially all of their
commercial lending activities and interbank wire transfers can be made on the
Fedwire system.

 

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP; provided, that “Capital
Expenditures” shall not include (w) expenditures funded with net cash proceeds
received by a Loan Party with respect to (i) any sale, transfer or disposition
of property or series of related sales, transfers, or dispositions of property
that yields gross proceeds to any Loan Party, (ii) any insurance or condemnation
proceeds for assets being replaced, in each case, received or paid to the
account of any Loan Party, or (iii) an equity issuance by the Borrower;
(x) expenditures funded directly with proceeds of contractual reimbursement
obligations owing by landlords of the Loan Parties to the extent actually
reimbursed in cash by landlords that are not Affiliates of any Loan Party;
(y) any like-kind or non-monetary exchange of assets; and (z) for the avoidance
of doubt, Permitted Acquisitions.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

3

--------------------------------------------------------------------------------


 

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $500,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest, (v) shares of money market mutual funds that
are rated at least “AAAm” or “AAAG” by S&P or “P-1” or better by Moody’s, and
(vi) any Investment permitted by that certain Short-Term Investment Policy of
Intrepid Potash, Inc., issued in July 2008, as the same may be amended or
supplemented from time to time, and as approved by the Borrower’s audit
committee.

 

“Cash Management Services” means any banking services that are provided to the
Borrower or any Subsidiary by the Administrative Agent or any of its Affiliates
(other than pursuant to this Agreement), the LC Issuer or any other Lender,
including without limitation:  (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) stored value cards,
(f) automated clearing house or wire transfer services, or (g) treasury
management, including controlled disbursement, consolidated account, lockbox,
overdraft, return items, sweep and interstate depository network services.

 

“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, in each case, other than the Permitted Holders, of
beneficial ownership (within the meaning of Rule 13d-3 of the U.S. Securities
and Exchange Commission under the Securities Exchange Act of 1934) of 30% or
more of the outstanding shares of voting stock of the Borrower; or (ii) within
any twelve-month period, occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (x) nominated by the board of directors of the Borrower nor
(y) appointed by directors so nominated.

 

“Change in Law” is defined in Section 3.1.

 

“Co-Documentation Agent” means each of JPMorgan Chase Bank, N.A., Bank of
Montreal and Bank of America, N.A., in their respective capacities as
documentation agents for the credit facility evidenced by this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Collateral Shortfall Amount” is defined in Section 8.1.

 

“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans to, and participate in Facility LCs issued upon the application
of, the Borrower in an aggregate amount not exceeding the amount set forth in
Schedule I, as it may be modified as a result of any assignment that has become
effective pursuant to Section 12.3(b) or as otherwise modified from time to time
pursuant to the terms hereof.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income plus, to
the extent deducted from revenues in determining Consolidated Net Income and
without duplication, (i) Consolidated Interest Expense, (ii) expense for income,
franchise or similar taxes paid in cash

 

--------------------------------------------------------------------------------


 

or accrued, (iii) depreciation expense, (iv) amortization expense,
(v) impairment expense, (vi) extraordinary expenses, charges or losses incurred
other than in the ordinary course of business, (vii) all non-cash expenses
(including related to stock based compensation), (viii) non-recurring or unusual
cash expenses agreed to by the Administrative Agent, (ix) depletion expense, and
(x) accretion expense, minus, to the extent included in Consolidated Net Income,
(1) extraordinary income or gains realized other than in the ordinary course of
business, (2) all non-cash income or gains, (3) non-recurring or unusual cash
income or gains agreed to by the Administrative Agent and the Borrower,
(4) income tax credits and refunds (to the extent not netted from tax expense),
and (5) any cash payments made during such period in respect of non-cash items
described in clauses (vi) or (vii) above subsequent to the fiscal quarter in
which the relevant non-cash expenses, charges or losses were incurred, all
calculated for the Borrower and its Subsidiaries on a consolidated basis for
such period.  For the purposes of calculating Consolidated EBITDA for any period
of four consecutive fiscal quarters (each, a “Reference Period”), (i) if at any
time during such Reference Period the Borrower or any Subsidiary shall have made
any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period, and (ii) if
during such Reference Period the Borrower or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto on a basis approved by the
Administrative Agent in its reasonable credit judgment as if such Material
Acquisition occurred on the first day of such Reference Period.  Any
determination of Consolidated EBITDA shall exclude (i) unrealized gains or
losses in respect of Rate Management Transactions and (ii) gains or losses
resulting from any disposition of assets that is not a Material Disposition.

 

“Consolidated Funded Indebtedness” means at any time the aggregate amount of
Consolidated Indebtedness, excluding Indebtedness of a type described in clauses
(ii), (iii), (v), (vii) (but only with respect to (a) commercial Letters of
Credit or (b) Letters of Credit supporting reclamation obligations or other
obligations that are of the type that are, or are permitted to be, supported by
performance guarantees, surety bonds or reclamation bonds), (viii) (as it
pertains to clauses (ii), (iii), (v), (vii) (but only with respect to
(a) commercial Letters of Credit or (b) Letters of Credit supporting reclamation
obligations or other obligations that are of the type that are, or are permitted
to be, supported by performance guarantees, surety bonds or reclamation bonds)
or (ix) in the definition of Indebtedness or any Indebtedness arising out of any
IRB) and (ix) in the definition of Indebtedness and any Indebtedness arising out
of any IRB.

 

“Consolidated Indebtedness” means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries calculated in accordance
with GAAP on a consolidated basis for such period.  For the purposes of
calculating Consolidated Interest Expense for any Reference Period, (i) if at
any time during such Reference Period the Borrower or any Subsidiary shall have
made any Material Disposition, the Consolidated Interest Expense for such
Reference Period shall be reduced by an amount equal to the Consolidated
Interest Expense (if positive) attributable to the property that is the subject
of such Material Disposition

 

5

--------------------------------------------------------------------------------


 

for such Reference Period or increased by an amount equal to the Consolidated
Interest Expense (if negative) attributable thereto for such Reference Period,
and (ii) if during such Reference Period the Borrower or any Subsidiary shall
have made a Material Acquisition, Consolidated Interest Expense for such
Reference Period shall be calculated after giving pro forma effect thereto on a
basis approved by the Administrative Agent in its reasonable credit judgment as
if such Material Acquisition occurred on the first day of such Reference Period.

 

“Consolidated Maintenance Capital Expenditures” means, with reference to any
period, the maintenance Capital Expenditures of the Borrower and its
Subsidiaries calculated on a consolidated basis for such period, which, for
purposes of any calculation under Section 6.21(a), shall equal $40,000,000 per
any four fiscal quarter period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis for such period.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss relating to the obligation or liability of any other Person,
including, without limitation, any comfort letter tantamount to a guaranty, any
operating agreement tantamount to a guaranty, any take-or-pay contract, or the
obligations of any such Person as general partner of a partnership with respect
to the liabilities of the partnership (other than such obligations of such
partnership (or portion thereof) that are made non-recourse to such general
partner); provided, that “Contingent Obligation” shall not include warranties or
indemnities for goods or services sold in the ordinary course of business or
endorsements of instruments for deposit or collection in the ordinary course of
business, and unless otherwise expressly limited by the terms of a guarantee,
the amount of any guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith; provided, further, that “Contingent
Obligation” shall not include any obligation of Borrower or any of its
Subsidiaries under any IRB.

 

“Conversion/Continuation Notice” is defined in Section 2.9.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

 

--------------------------------------------------------------------------------


 

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

 

“Current Extension Commitments” shall have the meaning set forth in
Section 2.23(c).

 

“Daily Eurodollar Base Rate” means, with respect to a Swing Line Loan, the
applicable British Bankers’ Association Interest Settlement Rate for Dollar
LIBOR for one month appearing on the applicable Reuters Screen LIBOR01 as of
11:00 a.m. (London time) on a Business Day, provided that, (a) if the applicable
Reuters Screen LIBOR01 for Dollar LIBOR is not available to the Administrative
Agent for any reason, the applicable Daily Eurodollar Base Rate for one month
shall instead be the applicable British Bankers’ Association Interest Settlement
Rate for deposits in Dollar LIBOR for one month as reported by any other
generally recognized, publicly available financial information service selected
by the Administrative Agent as of 11:00 a.m. (London time) on a Business Day,
provided that, if no such British Bankers’ Association Interest Settlement Rate
is available to the Administrative Agent, the applicable Daily Eurodollar Base
Rate for one month shall instead be the rate determined by the Administrative
Agent to be the rate at which U.S. Bank or one of its Affiliate banks offers to
place deposits in Dollars with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) on a Business Day in the approximate
amount of U.S. Bank’s relevant Swing Line Loan and having a maturity equal to
one month.  For purposes of determining any interest rate hereunder or under any
other Loan Document which is based on the Daily Eurodollar Base Rate, such
interest rate shall change as and when the Daily Eurodollar Base Rate shall
change.

 

“Daily Eurodollar Loan” means a Swing Line Loan which, except as otherwise
provided in Section 2.11, bears interest at the Daily Eurodollar Rate.

 

“Daily Eurodollar Rate” means, with respect to a Swing Line Loan, the sum of
(a) the quotient of (i) the Daily Eurodollar Base Rate, divided by (ii) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Interest Period, plus (b) the Applicable Margin.

 

“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Facility LCs or Swing Line Loans within one Business Day of the date such
portion is required in the determination of the Administrative Agent to be
funded by it hereunder, (b) notified the Borrower, the Administrative Agent, the
LC Issuer, the Swing Line Lender or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations (i) under this Agreement or (ii) under other agreements in
which it is obligated to extend credit unless, in the case of this clause (ii),
such obligation is the subject of a good faith dispute, (c) failed, within one
Business Day after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Facility LCs and Swing Line Loans,
(d) otherwise failed to pay over to the Administrative Agent or any other

 

7

--------------------------------------------------------------------------------


 

Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute, or
(e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided, that a Lender shall not become a Defaulting
Lender solely as the result of the acquisition or maintenance of an ownership
interest in such Lender or a Person controlling such Lender by a governmental
authority or an instrumentality thereof.  Any determination by the
Administrative Agent that a Lender is a Defaulting Lender will be conclusive and
binding absent manifest error, and such Lender will be deemed to be a Defaulting
Lender upon notification of such determination by the Administrative Agent to
the Borrower, the LC Issuer, the Swing Line Lender and the Lenders.

 

“Dollar” and “$” means the lawful currency of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary of the Borrower incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.

 

“Eligible Assignee” means (i) a Lender; (ii) an Approved Fund; (iii) a
commercial bank organized under the laws of the United States, or any state
thereof, and having total assets in excess of $10,000,000,000, calculated in
accordance with the accounting principles prescribed by the regulatory authority
applicable to such bank in its jurisdiction of organization; (iv) a commercial
bank organized under the laws of any other country that is a member of the OECD,
or a political subdivision of any such country, and having total assets in
excess of $10,000,000,000, calculated in accordance with the accounting
principles prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization, so long as such bank is acting through a branch or
agency located in the country in which it is organized or another country that
is described in this clause (iv); or (v) the central bank of any country that is
a member of the OECD; provided, however, that neither the Borrower nor an
Affiliate of the Borrower nor any Defaulting Lender shall qualify as an Eligible
Assignee.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

 

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 303(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of withdrawal liability under
Section 4201 of ERISA or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers’ Association Interest
Settlement Rate for deposits in Dollars in the London interbank market appearing
on the Reuters Screen LIBOR01 Page as of 11:00 a.m. (London time) on the
Quotation Date for such Interest Period, and having a maturity equal to such
Interest Period, provided that, (i) if the applicable Reuters Screen is not
available to the Administrative Agent for any reason, the applicable Eurodollar
Base Rate for the relevant Interest Period shall instead be the applicable
British Bankers’ Association Interest Settlement Rate for deposits in Dollars as
reported by any other generally recognized, publicly available financial
information service selected by the Administrative Agent as of 11:00 a.m.
(London time) on the Quotation Date for such Interest Period, and having a
maturity equal to such Interest Period, provided that, if no such British
Bankers’ Association Interest Settlement Rate is available to the Administrative
Agent, the applicable Eurodollar Base Rate for the relevant Interest Period
shall instead be the rate determined by the Administrative Agent to be the rate
at which U.S. Bank or one of its Affiliate banks offers to place deposits in
Dollars with first-class banks in the interbank market at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, in the approximate amount of U.S. Bank’s relevant Eurodollar
Loan and having a maturity equal to such Interest Period.

 

9

--------------------------------------------------------------------------------


 

“Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin.

 

“Event of Default” is defined in Article VII.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation, the LC Issuer and the Administrative Agent, (i) taxes imposed on
its overall net income, and franchise and similar taxes imposed on it, by the
jurisdiction under the laws of which such Lender, the LC Issuer or the
Administrative Agent is incorporated or organized or the jurisdiction in which
the Administrative Agent’s, the LC Issuer’s or such Lender’s principal executive
office or such Lender’s applicable Lending Installation is located or a
jurisdiction with which the Lender, the LC Issuer or the Administrative Agent
has a past or present connection at the time such taxes are imposed (other than
a connection arising as a result of the actions or the receipt of payments by
the Lender, the LC Issuer or the Administrative Agent under the Loan Documents),
(ii) any branch profits tax imposed by the United States, or (iii) in the case
of a Non-U.S. Lender, any withholding tax that is imposed on amounts payable to
such Non-U.S. Lender at the time such Non-U.S. Lender becomes a party to this
Agreement or designates a new Lending Installation or is attributable to the
Non-U.S. Lender’s failure or inability to comply with Section 3.5(d).

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Extended Termination Date” shall have the meaning set forth in Section 2.23(a).

 

“Extension” shall have the meaning set forth in Section 2.23(a).

 

“Extension Amendments” shall have the meaning set forth in Section 2.23(e).

 

“Extension Offer” shall have the meaning set forth in Section 2.23(a).

 

“Facility LC” is defined in Section 2.19(a).

 

“Facility LC Application” is defined in Section 2.19(c).

 

“Facility LC Collateral Account” is defined in Section 2.19(k).

 

“Facility Termination Date” means August 3, 2016, any later date as may be
specified as the Facility Termination Date in accordance with Section 2.23, or
any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated, in each case pursuant to the terms hereof.

 

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the Federal Funds Effective Rate shall be the average of the
quotations at approximately 11:00 a.m. (Mountain time) on such day on such
transactions received by the Administrative Agent from not less than three
Federal funds brokers of recognized standing selected by the Administrative
Agent in its commercially reasonable discretion.

 

“Fee Letters” is defined in Section 10.13.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4, subject at all
times to Section 9.8.

 

“Guaranteed Obligations” shall have the meaning set forth in the Guaranty.

 

“Guarantor” means each Domestic Subsidiary that is a Material Subsidiary and
that is a party to the Guaranty, and its successors and assigns.  The Guarantors
on the date hereof are identified as such in Schedule 1 hereto.

 

“Guaranty” means that certain Guaranty dated as of August 3, 2011 executed by
the Guarantors party thereto in favor of the Administrative Agent, for the
ratable benefit of the Lenders, as it may be amended or modified and in effect
from time to time.

 

“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.

 

“Increasing Lender” is defined in Section 2.24.

 

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money (including the Obligations hereunder), (ii) obligations representing the
deferred purchase price of Property or services (other than accounts payable
arising in the ordinary course of such Person’s business), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, bonds or other similar instruments,
(v) obligations of such Person to purchase securities or other Property arising
out of or in connection with the sale of the same or substantially similar
securities or Property, but only if such obligation to purchase can be enforced
prior to the Facility Termination Date, (vi) Capitalized Lease Obligations,
(vii) obligations of such Person as an account party with respect to standby and
commercial Letters of Credit or banker’s acceptances, (viii) Contingent
Obligations of such Person relating to Indebtedness of a type described in
clauses (i) through (vii) or (ix) through (xi) of this definition, (ix) Net
Mark-to-Market Exposure under Rate Management Transactions, (x) obligations
under

 

11

--------------------------------------------------------------------------------


 

any transaction pursuant to which such Person has sold, conveyed or otherwise
transferred any accounts or notes receivable and rights related thereto (other
than any sale or transfer in connection with enforcement or collection thereof),
and (xi) any other obligation for borrowed money which in accordance with GAAP
would be shown as a liability on the consolidated balance sheet of such Person. 
Notwithstanding the foregoing, for all purposes hereof, (a) no effect shall be
given hereunder to any change under GAAP that results in Operating Leases being
treated as capital leases and (b) the Indebtedness of any Person will not
include accrued liabilities or obligations incurred in the ordinary course.

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three, six, or if available to all Lenders, nine or twelve months
commencing on a Business Day selected by the Borrower pursuant to this
Agreement.  Such Interest Period shall end on the day which corresponds
numerically to such date one, two, three, six, nine or twelve months thereafter,
provided, however, that if there is no such numerically corresponding day in
such next, second, third, sixth, ninth or twelfth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third,
sixth, ninth or twelfth succeeding month.  If an Interest Period would otherwise
end on a day which is not a Business Day, such Interest Period shall end on the
next succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.

 

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities (including warrants or options to purchase
securities) owned by such Person; any deposit accounts and certificate of
deposit owned by such Person; and structured notes, derivative financial
instruments and other similar instruments or contracts owned by such Person
(with the understanding that the aggregate amount of outstanding Investments
shall be reduced at any time and from time to time by all dividends,
distributions and similar amounts received by the holder of an Investment, and
by the amount of net proceeds received by such holder upon the sale of such
Investment).

 

“IRB” means any self-funded industrial revenue bond transaction set forth in
Schedule 6.11, or any such transaction entered into by the Borrower or any of
its Subsidiaries after the date hereof pursuant to the provisions of Sections
4-59-1 to 4-59-16 of the New Mexico Statutes Annotated, 1978 Compilation, as
amended, or any comparable statute, regulation or program in any other state, so
long as, in each case, such transaction is debt-neutral (with the relevant
municipality or county issuing such bonds, the Borrower purchasing such bonds,
and the relevant Subsidiary receiving the proceeds from the sales of such bonds)
and is generally of the kind and nature entered into by the Borrower and its
Subsidiaries prior to the date hereof.

 

“LC Fee” is defined in Section 2.19(d).

 

“LC Issuer” means U.S. Bank (or any subsidiary or affiliate of U.S. Bank
designated by U.S. Bank) in its capacity as issuer of Facility LCs hereunder.

 

--------------------------------------------------------------------------------


 

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

 

“LC Payment Date” is defined in Section 2.19(e).

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.  Unless otherwise
specified, the term “Lenders” includes U.S. Bank in its capacity as Swing Line
Lender.

 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof (in the case of the
Administrative Agent) or on its Administrative Questionnaire (in the case of a
Lender) or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.17.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“Leverage Ratio” means, as of any date of calculation, the ratio of (i)
Consolidated Funded Indebtedness outstanding on such date to (ii) Consolidated
EBITDA for the Borrower’s then most-recently ended four fiscal quarters for
which financial statements have been delivered pursuant to Section 6.1.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

“Loan” means a Revolving Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, the Facility LC Applications, the
Guaranty, any note or notes executed by the Borrower in connection with this
Agreement and payable to a Lender, and any other document or agreement, now or
in the future, executed by the Borrower for the benefit of the Administrative
Agent or any Lender in connection with this Agreement, excluding Rate Management
Transactions.

 

“Loan Party” or “Loan Parties” means, individually or collectively, the Borrower
and the Guarantors.

 

“Material Acquisition” means any Permitted Acquisition that involves the payment
of consideration by the Borrower and its Subsidiaries in excess of $25,000,000.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, liabilities (actual and contingent), operations, condition (financial
or otherwise) or results of operations of the Borrower and its Subsidiaries
taken as a whole, (ii) the ability of the Borrower

 

13

--------------------------------------------------------------------------------


 

to perform its obligations under the Loan Documents to which it is a party,
(iii) the ability of the Guarantors, taken as a whole, to perform their
collective obligations under the Loan Documents to which they are party, or (iv)
the validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent, the LC Issuer or the Lenders under the
Loan Documents.

 

“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that yields
gross proceeds to the Borrower or any of its Subsidiaries in excess of
$25,000,000.

 

“Material Indebtedness” means Indebtedness of the Borrower or any Subsidiary in
an outstanding principal amount of $25,000,000 or more in the aggregate (or the
equivalent thereof in any currency other than Dollars).

 

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

 

“Material Subsidiary” means each Subsidiary which, as of the end of the most
recent fiscal quarter of the Borrower, (i) for the period of four consecutive
fiscal quarters then ended for which financial statements have been delivered
pursuant to Section 6.1, contributed greater than 10% of the Borrower’s
Consolidated EBITDA for such period or (ii) contributed greater than 10% of the
Borrower’s Consolidated Total Assets as of such date; provided that, if at any
time the aggregate amount of the EBITDA or consolidated total assets of all
Subsidiaries that are not Material Subsidiaries exceeds 20% of the Borrower’s
Consolidated EBITDA for any such period or 20% of the Borrower’s Consolidated
Total Assets as of the end of any such fiscal quarter, respectively, the
Borrower (or, in the event the Borrower has failed to do so within ten (10)
days, the Administrative Agent) shall designate sufficient Subsidiaries as
“Material Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Subsidiaries.

 

“Minimum Extension Condition” shall have the meaning set forth in Section
2.23(d).

 

“Modify” and “Modification” are defined in Section 2.19(a).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions.  “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such

 

--------------------------------------------------------------------------------


 

Rate Management Transaction as of the date of determination (assuming such Rate
Management Transaction were to be terminated as of that date).

 

“Non-U.S. Lender” is defined in Section 3.5(d).

 

“Note” is defined in Section 2.13.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Obligations, all accrued and unpaid fees, and all expenses,
reimbursements, indemnities and other obligations of the Borrower to the Lenders
or to any Lender, the Administrative Agent, the LC Issuer or any indemnified
party arising under the Loan Documents.

 

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more that is or would be categorized as an “operating
lease” under GAAP as in effect on the date of this Agreement, regardless of when
such lease is or was entered into.

 

“Other Taxes” is defined in Section 3.5(b).

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Loans outstanding at such
time, plus (ii) an amount equal to its Pro Rata Share of the aggregate principal
amount of Swing Line Loans outstanding at such time, plus (iii) an amount equal
to its Pro Rata Share of the LC Obligations at such time.

 

“Participants” is defined in Section 12.2(a).

 

“Payment Date” means the first day of each calendar quarter.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Acquisition” means any Acquisition made by the Borrower or any of its
Subsidiaries, provided that, (a) as of the date of the consummation of such
Acquisition, no Default or Event of Default shall have occurred and be
continuing or would result from such Acquisition, and the representation and
warranty contained in Section 5.11 shall be true both before and after giving
effect to such Acquisition, (b) such Acquisition is consummated on a non-hostile
basis pursuant to a negotiated acquisition agreement that has been (if required
by the governing documents of the seller or entity to be acquired) approved by
the board of directors or other applicable governing body of the seller or
entity to be acquired, and no material challenge to such Acquisition (excluding
the exercise of appraisal rights) shall be pending or threatened by any
shareholder or director of the seller or entity to be acquired, (c) the business
to be acquired in such Acquisition is in the same line of business as the
Borrower’s or a line of business incidental, reasonably related or complementary
thereto, (d) as of the date of the consummation of such Acquisition, all
material approvals required in connection therewith shall have been obtained,
and (e) the Borrower shall have furnished to the Administrative Agent a
certificate demonstrating in reasonable detail (i) a pro forma Leverage Ratio of
less than or equal to 2.75 to 1.00 for the four fiscal quarter period most
recently ended prior to the date of such Acquisition,

 

15

--------------------------------------------------------------------------------


 

and (ii) for any Acquisition that is a Material Acquisition, pro forma
compliance with the financial covenant contained in Section 6.21(a) for such
period, calculated, in each case, as if such Acquisition, including the
consideration therefor, had been consummated on the first day of such period.

 

“Permitted Holder” means each of Robert P. Jornayvaz III, Hugh E. Harvey, Jr.,
Intrepid Production Corporation and Harvey Operating and Production Company and,
to the extent controlled solely by Robert P. Jornayvaz III or Hugh E. Harvey,
Jr., any partnership, trust or other entity created for the benefit of any one
or more of Robert P. Jornayvaz III or Hugh E. Harvey, Jr., the spouse of Robert
P. Jornayvaz III or Hugh E. Harvey, Jr., or any lineal descendants of Robert P.
Jornayvaz III or Hugh E. Harvey, Jr.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

 

“Pricing Schedule” means the Schedule attached hereto identified as such.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

 

“Prior Extension Commitments” shall have the meaning set forth in Section
2.23(c).

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment, provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, then “Pro Rata Share” means
the percentage obtained by dividing (a) such Lender’s Outstanding Credit
Exposure at such time by (b) the Aggregate Outstanding Credit Exposure at such
time; and provided, further, that when a Defaulting Lender shall exist, “Pro
Rata Share” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment.

 

“Purchasers” is defined in Section 12.3(a).

 

“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, two Business Days before the first day of that period.

 

“Rate Management Obligations” means any and all obligations of the Borrower to
the Lenders or to any Lender, the Administrative Agent or the LC Issuer, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all

 

--------------------------------------------------------------------------------


 

renewals, extensions and modifications thereof and substitutions therefor),
under (i) any and all Rate Management Transactions, and (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any Rate
Management Transactions.

 

 “Rate Management Transaction” means any transaction (including an agreement
with respect thereto) now existing or hereafter entered by the Borrower or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures, excluding any agreements entered into by the Borrower or any
Subsidiary for the physical purchase of natural gas in the ordinary course of
business for use in the Borrower’s or such Subsidiary’s operations.

 

“Register” is defined in Section 12.3(d).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.19 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(c) of the Code.

 

“Reports” is defined in Section 9.6.

 

“Required Lenders” means Lenders in the aggregate having greater than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding greater than 50% of the Aggregate Outstanding
Credit Exposure.  The Commitment or Outstanding Credit Exposure, as applicable,
of any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.

 

17

--------------------------------------------------------------------------------


 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurodollar liabilities
applicable at such time to any member bank of the Federal Reserve.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interests in the Borrower or any Subsidiary thereof or any
option, warrant or other right to acquire any such equity interest in the
Borrower or any Subsidiary thereof.

 

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).

 

“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States including transition rules, and any
amendments to such regulations, in each case adopted prior to the date of this
Agreement, in each case, to the extent a Lender is subject to such regulations,
rules and amendments.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Stated Rate” is defined in Section 2.21.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations, all
obligations in connection with Cash Management Services and all Rate Management
Obligations, to the written satisfaction of the Required Lenders, and none of
the principal of which is payable until at least 91 days after the Facility
Termination Date.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

 

--------------------------------------------------------------------------------


 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries taken as a whole or Property which
is responsible for more than 10% of the Consolidated Net Income of the Borrower
and its Subsidiaries taken as a whole, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).

 

“Swing Line Borrowing Notice” is defined in Section 2.4(b).

 

“Swing Line Lender” means U.S. Bank or such other Lender which may succeed to
its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

 

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.4.

 

“Swing Line Sublimit” means the maximum principal amount of Swing Line Loans the
Swing Line Lender may have outstanding to the Borrower at any one time, which,
as of this date, is $25,000,000.

 

“Syndication Agent” means Wells Fargo.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, but excluding Excluded Taxes and
Other Taxes.

 

“Transferee” is defined in Section 12.4.

 

“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurodollar Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurodollar Loan.

 

“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, in its individual capacity, and its successors.

 

“WFS” means Wells Fargo Securities, LLC, in its individual capacity, and its
successors.

 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests shall at the time be so owned or controlled.

 

19

--------------------------------------------------------------------------------


 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II

 

THE CREDITS

 

2.1.          Commitment.  From and including the date of this Agreement and
prior to the Facility Termination Date, each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make Loans to the Borrower
in Dollars and participate in Facility LCs issued upon the request of the
Borrower, provided that, after giving effect to the making of each such Loan and
the issuance of each such Facility LC, the amount of such Lender’s Outstanding
Credit Exposure shall not exceed its Commitment.  Subject to the terms of this
Agreement, the Borrower may borrow, repay, prepay and reborrow at any time prior
to the Facility Termination Date.  The Commitments to extend credit hereunder
shall expire on the Facility Termination Date.  The LC Issuer will issue
Facility LCs hereunder on the terms and conditions set forth in Section 2.19.

 

2.2.          Required Payments; Termination.  If at any time the amount of the
Aggregate Outstanding Credit Exposure exceeds the Aggregate Commitment, the
Borrower shall immediately make a payment on the Obligations sufficient to
eliminate such excess.  The Aggregate Outstanding Credit Exposure and all other
unpaid Obligations shall be paid in full by the Borrower on the Facility
Termination Date.

 

2.3.          Ratable Loans; Types of Advances.  Each Advance hereunder (other
than any Swing Line Loan) shall consist of Revolving Loans made from the several
Lenders ratably according to their Pro Rata Shares.  The Advances may be Base
Rate Advances or Eurodollar Advances, or a combination thereof, selected by the
Borrower in accordance with Sections 2.8 and 2.9, or Swing Line Loans selected
by the Borrower in accordance with Section 2.4.

 

2.4.          Swing Line Loans.

 

(a)           Amount of Swing Line Loans.  Upon the satisfaction of the
conditions precedent set forth in Section 4.2 and, if such Swing Line Loan is to
be made on the date of the initial Advance hereunder, the satisfaction of the
conditions precedent set forth in Section 4.1 as well, from and including the
date of this Agreement and prior to the Facility Termination Date, the Swing
Line Lender shall, on the terms and conditions set forth in this Agreement, make
Swing Line Loans in Dollars to the Borrower from time to time in an aggregate
principal amount not to exceed the Swing Line Sublimit, provided that the
Aggregate Outstanding Credit Exposure shall not at any time exceed the Aggregate
Commitment, and provided further that at no time shall the sum of (i) the Swing
Line Lender’s Pro Rata Share of the Swing Line Loans, plus (ii) the outstanding
Revolving Loans made by the Swing Line Lender pursuant to Section 2.1, plus
(iii) the Swing Line Lender’s Pro Rata Share of the LC Obligations, exceed the
Swing Line Lender’s Commitment at such time.  Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow Swing Line Loans at any
time prior to the Facility Termination Date.

 

--------------------------------------------------------------------------------


 

(b)           Borrowing Notice.  In order to borrow a Swing Line Loan, the
Borrower shall deliver to the Administrative Agent and the Swing Line Lender
irrevocable notice (a “Swing Line Borrowing Notice”) not later than 1:00 p.m.
(Mountain time) on the Borrowing Date of each Swing Line Loan, specifying (i)
the applicable Borrowing Date (which date shall be a Business Day), and (ii) the
aggregate amount of the requested Swing Line Loan which shall be an amount not
less than $100,000.

 

(c)           Making of Swing Line Loans; Participations.  Not later than 3:00
p.m. (Mountain time) on the applicable Borrowing Date, the Swing Line Lender
shall make available the Swing Line Loan, in funds immediately available, to the
Administrative Agent at its address specified pursuant to Article XIII.  The
Administrative Agent will promptly make the funds so received from the Swing
Line Lender available to the Borrower on the Borrowing Date at the
Administrative Agent’s aforesaid address.  Each time that a Swing Line Loan is
made by the Swing Line Lender pursuant to this Section 2.4(c), the Swing Line
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swing Line Lender a participation in such Swing
Line Loan in proportion to its Pro Rata Share.

 

(d)           Repayment of Swing Line Loans.  Each Swing Line Loan shall be paid
in full by the Borrower on the date selected by the Administrative Agent.  In
addition, the Swing Line Lender may at any time in its sole discretion with
respect to any outstanding Swing Line Loan, require each Lender to fund the
participation acquired by such Lender pursuant to Section 2.4(c) or require each
Lender (including the Swing Line Lender) to make a Revolving Loan in the amount
of such Lender’s Pro Rata Share of such Swing Line Loan (including, without
limitation, any interest accrued and unpaid thereon), for the purpose of
repaying such Swing Line Loan.  Not later than 1:00 p.m. (Mountain time) on the
date of any notice received pursuant to this Section 2.4(d), each Lender shall
make available its required Revolving Loan, in funds immediately available to
the Administrative Agent at its address specified pursuant to Article XIII. 
Revolving Loans made pursuant to this Section 2.4(d) shall initially be Base
Rate Loans and thereafter may be continued as Base Rate Loans or converted into
Eurodollar Loans in the manner provided in Section 2.9 and subject to the other
conditions and limitations set forth in this Article II.  Unless a Lender shall
have notified the Swing Line Lender, prior to the Swing Line Lender’s making any
Swing Line Loan, that any applicable condition precedent set forth in Sections
4.1 or 4.2 had not then been satisfied, such Lender’s obligation to make
Revolving Loans pursuant to this Section 2.4(d) to repay Swing Line Loans or to
fund the participation acquired pursuant to Section 2.4(c) shall be
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Borrower, the Administrative Agent, the Swing Line Lender or any other Person,
(b) the occurrence or continuance of a Default or Event of Default, (c) any
adverse change in the condition (financial or otherwise) of the Borrower, or (d)
any other circumstances, happening or event whatsoever.  In the event that any
Lender fails to make payment to the Administrative Agent of any amount due under
this Section 2.4(d), interest shall accrue thereon at the Federal Funds
Effective Rate for each day during the period commencing on the date of demand
and ending on the date such amount is received and the Administrative Agent
shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to

 

21

--------------------------------------------------------------------------------


 

such Lender hereunder until the Administrative Agent receives such payment from
such Lender or such obligation is otherwise fully satisfied.  On the Facility
Termination Date, the Borrower shall repay in full the outstanding principal
balance of the Swing Line Loans.

 

2.5.          Commitment Fee.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender according to its Pro Rata Share a
commitment fee at a per annum rate equal to the Applicable Fee Rate on the
average daily Available Aggregate Commitment from the date hereof to and
including the Facility Termination Date, payable in arrears on each Payment Date
hereafter and on the Facility Termination Date.  Swing Line Loans shall not
count as usage of the Aggregate Commitment for the purpose of calculating the
commitment fee due hereunder, except for purposes of calculating the commitment
fee payable to U.S. Bank.

 

2.6.          Minimum Amount of Each Advance.  Each Eurodollar Advance shall be
in the minimum amount of $2,000,000 and incremental amounts in integral
multiples of $500,000, and each Base Rate Advance (other than an Advance to
repay Swing Line Loans) shall be in the minimum amount of $500,000 and
incremental amounts in integral multiples of $500,000, provided, however, that
any Base Rate Advance may be in the amount of the Available Aggregate
Commitment.

 

2.7.          Reductions in Aggregate Commitment; Optional Principal Payments. 
The Borrower may permanently reduce the Aggregate Commitment in whole, or in
part ratably among the Lenders in integral multiples of $2,000,000, upon at
least three (3) Business Days’ written notice to the Administrative Agent, which
notice shall specify the amount of any such reduction, provided, however, that
the amount of the Aggregate Commitment may not be reduced below the Aggregate
Outstanding Credit Exposure; provided, further, that no reduction of the
Aggregate Commitment shall limit or reduce the Borrower’s ability to increase
the Commitments pursuant to Section 2.24.  All accrued commitment fees shall be
payable on the effective date of any termination of the obligations of the
Lenders to make Credit Extensions hereunder.  The Borrower may from time to time
pay, without penalty or premium, all outstanding Base Rate Advances (other than
Swing Line Loans), or, in a minimum aggregate amount of $500,000 (or less if
equal to the outstanding Revolving Loans), any portion of the outstanding Base
Rate Advances (other than Swing Line Loans) upon same day notice to the
Administrative Agent.  The Borrower may at any time pay, without penalty or
premium, all outstanding Swing Line Loans, or any portion of the outstanding
Swing Line Loans, with notice to the Administrative Agent and the Swing Line
Lender by 12:00 noon (Mountain time) on the date of repayment.  The Borrower may
from time to time pay, subject to the payment of any funding indemnification
amounts required by Section 3.4 but without penalty or premium, all outstanding
Eurodollar Advances, or, in a minimum aggregate amount of $2,000,000 (or less if
equal to the outstanding Revolving Loans), any portion of the outstanding
Eurodollar Advances upon three Business Days’ prior written notice to the
Administrative Agent.

 

2.8.          Method of Selecting Types and Interest Periods for New Advances. 
The Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance, the Interest Period applicable thereto from time to time. 
The Borrower shall give the Administrative Agent irrevocable notice in the form
of Exhibit C (a “Borrowing Notice”) not later than 11:00 a.m. (Mountain time) on
the Borrowing Date of each Base Rate Advance (other than a Swing

 

--------------------------------------------------------------------------------


 

Line Loan) and two (2) Business Days before the Borrowing Date for each
Eurodollar Advance, specifying:

 

(i)                                     the Borrowing Date, which shall be a
Business Day, of such Advance,

 

(ii)                                  the aggregate amount of such Advance,

 

(iii)                               the Type of Advance selected,  and

 

(iv)                              in the case of each Eurodollar Advance, the
Interest Period applicable thereto.

 

Not later than 1:00 p.m. (Mountain time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIII.  The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent’s aforesaid address.

 

2.9.          Conversion and Continuation of Outstanding Advances; Maximum
Number of Interest Periods.  Base Rate Advances (other than Swing Line Loans)
shall continue as Base Rate Advances unless and until such Base Rate Advances
are converted into Eurodollar Advances pursuant to this Section 2.9 or are
repaid in accordance with Section 2.7.  Each Eurodollar Advance shall continue
as a Eurodollar Advance until the end of the then applicable Interest Period
therefor, at which time such Eurodollar Advance shall be automatically converted
into a Base Rate Advance unless (x) such Eurodollar Advance is or was repaid in
accordance with Section 2.7 or (y) the Borrower shall have given the
Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurodollar Advance
continue as a Eurodollar Advance for the same or another Interest Period. 
Subject to the terms of Section 2.6, the Borrower may elect from time to time to
convert all or any part of a Base Rate Advance (other than a Swing Line Loan)
into a Eurodollar Advance.  The Borrower shall give the Administrative Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of
(i) a Base Rate Advance into a Eurodollar Advance or continuation of a
Eurodollar Advance not later than 11:00 a.m. (Mountain time) at least two (2)
Business Days prior to the date of the requested conversion or continuation, and
(ii) conversion of a Eurodollar Advance to a Base Rate Advance not later than
11:00 a.m. (Mountain time) on the date of the requested conversion, in each
case, specifying:

 

(i)                                     the requested date, which shall be a
Business Day, of such conversion or continuation,

 

(ii)                                  the Type of the Advance which is to be
converted or continued, and

 

(iii)                               the amount of such Advance which is to be
converted into or continued as a Eurodollar Advance and the duration of the
Interest Period applicable thereto. 

 

After giving effect to all Advances, all conversions of Advances from one Type
to another and all continuations of Advances of the same type, there shall be no
more than six (6) Interest Periods in effect hereunder.

 

23

--------------------------------------------------------------------------------


 

2.10.        Interest Rates.  Each Base Rate Advance (other than a Swing Line
Loan) shall bear interest on the outstanding principal amount thereof, for each
day from and including the date such Advance is made or is automatically
converted from a Eurodollar Advance into a Base Rate Advance pursuant to Section
2.9, to but excluding the date it becomes due or is converted into a Eurodollar
Advance pursuant to Section 2.9 hereof, at a rate per annum equal to the Base
Rate for such day.  Each Swing Line Loan shall bear interest on the outstanding
principal amount thereof, for each day from and including the day such Swing
Line Loan is made to but excluding the date it is paid, at a rate per annum
equal to, at the Borrower’s option, the Base Rate or the Daily Eurodollar Rate. 
Changes in the rate of interest on that portion of any Advance maintained as a
Base Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate.  Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined by the Administrative Agent as
applicable to such Eurodollar Advance based upon the Borrower’s selections under
Sections 2.8 and 2.9 and the Pricing Schedule.  No Interest Period may end after
the Facility Termination Date.

 

2.11.        Rates Applicable After Event of Default.  Notwithstanding anything
to the contrary contained in Section 2.8, 2.9 or 2.10, during the continuance of
a Default or Event of Default, the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that no
Advance may be made as, converted into or continued as a Eurodollar Advance. 
During the continuance of an Event of Default, the Required Lenders may, at
their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that (i) each Eurodollar Advance shall bear interest for the remainder
of the applicable Interest Period at the rate otherwise applicable to such
Interest Period plus 2.00% per annum, (ii) each Base Rate Advance shall bear
interest at a rate per annum equal to the Base Rate in effect from time to time
plus 2.00% per annum, and (iii) the LC Fee shall be increased by 2.00% per
annum, provided that, during the continuance of an Event of Default under
Section 7.6 or 7.7, the interest rates set forth in clauses (i) and (ii) above
and the increase in the LC Fee set forth in clause (iii) above shall be
applicable to all Credit Extensions without any election or action on the part
of the Administrative Agent or any Lender.  After an Event of Default has been
cured or waived, the interest rate applicable to advances and the LC Fee shall
revert to the rates applicable prior to the occurrence of an Event of Default.

 

2.12.        Method of Payment.  All payments of the Obligations hereunder shall
be made, without setoff, deduction, or counterclaim, in immediately available
funds in Dollars to the Administrative Agent at the Administrative Agent’s
address specified pursuant to Article XIII, or at any other Lending Installation
of the Administrative Agent specified in writing by the Administrative Agent to
the Borrower, by 1:00 p.m. (Mountain time) on the date when due and shall
(except (i) with respect to repayments of Swing Line Loans, (ii) in the case of
Reimbursement Obligations for which the LC Issuer has not been fully indemnified
by the Lenders, or (iii) as otherwise specifically required hereunder) be
applied ratably by the Administrative Agent among the Lenders.  Each payment
delivered to the Administrative Agent for the account of any Lender shall be
delivered promptly by the Administrative Agent to such

 

--------------------------------------------------------------------------------


 

Lender in the same type of funds that the Administrative Agent received at its
address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender. 
The Administrative Agent is hereby authorized to charge the account of the
Borrower maintained with U.S. Bank for each payment of principal, interest,
Reimbursement Obligations and fees as it becomes due hereunder.  Each reference
to the Administrative Agent in this Section 2.12 shall also be deemed to refer,
and shall apply equally, to the LC Issuer, in the case of payments required to
be made by the Borrower to the LC Issuer pursuant to Section 2.19(f).

 

2.13.        Noteless Agreement; Evidence of Indebtedness.

 

(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

(b)           The Administrative Agent shall also maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (iii) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time, and (iv) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

 

(c)           The entries maintained in the accounts maintained pursuant to
paragraphs (i) and (ii) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 

(d)           Any Lender may request that its Loans be evidenced by a promissory
note or, in the case of the Swing Line Lender, promissory notes representing its
Revolving Loans and Swing Line Loans, respectively, substantially in the form of
Exhibit D, with appropriate changes for notes evidencing Swing Line Loans (each
a “Note”).  In such event, the Borrower shall prepare, execute and deliver to
such Lender such Note or Notes payable to the order of such Lender in a form
supplied by the Administrative Agent.  Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (prior to any assignment pursuant
to Section 12.3) be represented by one or more Notes payable to the order of the
payee named therein, except to the extent that any such Lender subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in clauses (b) (i) and (ii) above.

 

2.14.        Telephonic Notices.  The Borrower shall be permitted to, and hereby
authorizes the Lenders and the Administrative Agent to extend, convert or
continue Advances, effect selections of Types of Advances and to transfer funds
based on telephonic notices made by any person or persons the Administrative
Agent or any Lender in good faith believes to be acting on behalf of the
Borrower, it being understood that the foregoing authorization is specifically

 

25

--------------------------------------------------------------------------------


 

intended to allow Borrowing Notices and Conversion/Continuation Notices to be
given telephonically.  The Borrower agrees to deliver promptly to the
Administrative Agent a written confirmation (which may include e-mail) of each
telephonic notice authenticated by an Authorized Officer. If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders shall govern absent manifest error.  The parties agree to
prepare appropriate documentation to correct any such error within 10 days after
discovery by any party to this Agreement.

 

2.15.        Interest Payment Dates; Interest and Fee Basis.  Interest accrued
on each Base Rate Advance and each Swing Line Loan shall be payable in arrears
on each Payment Date, commencing with the first such Payment Date to occur after
the date hereof and at maturity.  Interest accrued on each Eurodollar Advance
shall be payable on the last day of its applicable Interest Period, on any date
on which the Eurodollar Advance is prepaid, whether by acceleration or
otherwise, and at maturity.  Interest accrued on each Eurodollar Advance having
an Interest Period longer than three months shall also be payable on the last
day of each three-month interval during such Interest Period.  Interest on all
Advances and fees shall be calculated for actual days elapsed on the basis of a
360-day year, except that Interest at the Prime Rate shall be calculated for
actual days elapsed on the basis of a 365/366-day year.  Interest shall be
payable for the day an Advance is made but not for the day of any payment on the
amount paid if payment is received prior to 12:00 noon (local time) at the place
of payment.  If any payment of principal of or interest on an Advance shall
become due on a day which is not a Business Day, such payment shall be made on
the next succeeding Business Day.

 

2.16.        Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions.  Promptly after receipt thereof, the Administrative Agent
will notify each Lender of the contents of each Aggregate Commitment reduction
notice, Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation
Notice, and repayment notice received by it hereunder.  Promptly after notice
from the LC Issuer, the Administrative Agent will notify each Lender of the
contents of each request for issuance of a Facility LC hereunder.  The
Administrative Agent will notify each Lender of the interest rate applicable to
each Eurodollar Advance promptly upon determination of such interest rate and
will give each Lender prompt notice of each change in the Alternate Base Rate.

 

2.17.        Lending Installations.  Each Lender may book its Advances and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time.  All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation.  Each Lender and the LC
Issuer may, by written notice to the Administrative Agent and the Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.

 

--------------------------------------------------------------------------------


 

2.18.        Non-Receipt of Funds by the Administrative Agent.  Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made. 
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption.  If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
(and, if any Lender has not made any such payment, then such Lender, severally)
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (x) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.

 

2.19.        Facility LCs.

 

(a)           Issuance.  The LC Issuer hereby agrees, on the terms and
conditions set forth in this Agreement, to issue standby Letters of Credit
denominated in Dollars (each, a “Facility LC”) and to renew, extend, increase,
decrease or otherwise modify each Facility LC (“Modify,” and each such action a
“Modification”), from time to time from and including the date of this Agreement
and prior to the Facility Termination Date upon the request of the Borrower;
provided that immediately after each such Facility LC is issued or Modified, (i)
the aggregate amount of the outstanding LC Obligations shall not exceed
$25,000,000 and (ii) the Aggregate Outstanding Credit Exposure shall not exceed
the Aggregate Commitment.  No Facility LC shall have an expiry date later than
the earlier to occur of (x) the fifth Business Day prior to the Facility
Termination Date and (y) one year after its issuance; provided, however, that
the expiry date of a Facility LC may be up to one year later than the fifth
Business Day prior to the Facility Termination Date if the Borrower has posted
on or before the fifth Business Day prior to the Facility Termination Date cash
collateral in the Facility LC Collateral Account on terms satisfactory to the
Administrative Agent in an amount equal to 105% of the LC Obligations with
respect to such Facility LC.

 

(b)           Participations.  Upon the issuance or Modification by the LC
Issuer of a Facility LC in accordance with this Section 2.19, the LC Issuer
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender, and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the LC Issuer, a participation in such Facility LC
(and each Modification thereof) and the related LC Obligations in proportion to
its Pro Rata Share.

 

(c)           Notice.  Subject to Section 2.19(a), the Borrower shall give the
Administrative Agent notice prior to 11:00 a.m. (Mountain time) at least five
(5) Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility

 

27

--------------------------------------------------------------------------------


 

LC, and describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby.  Upon receipt of such notice, the
Administrative Agent shall promptly notify the LC Issuer and each Lender, of the
contents thereof and of the amount of such Lender’s participation in such
proposed Facility LC.  The issuance or Modification by the LC Issuer of any
Facility LC shall, in addition to the conditions precedent set forth in Article
IV, be subject to the conditions precedent that such Facility LC shall be
satisfactory to the LC Issuer and that the Borrower shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as the LC Issuer shall have reasonably
requested (each, a “Facility LC Application”).  The LC Issuer shall have no
independent duty to ascertain whether the conditions set forth in Article IV
have been satisfied; provided, however, that the LC Issuer shall not issue a
Facility LC if, on or before the proposed date of issuance, the LC Issuer shall
have received notice from the Administrative Agent or the Required Lenders that
any such condition has not been satisfied or waived.  In the event of any
conflict between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.

 

(d)           LC Fees.  The Borrower shall pay to the Administrative Agent, for
the account of the Lenders ratably in accordance with their respective Pro Rata
Shares (subject to Section 2.22(c)(iii) below), with respect to each Facility
LC, a letter of credit fee at a per annum rate equal to the Applicable Margin
for Eurodollar Loans in effect from time to time on the average daily undrawn
stated amount of the Facility LC for the period from the date of issuance to the
scheduled expiration date of such Facility LC, such fee to be payable in arrears
on each Payment Date (the “LC Fee”).  The Borrower shall also pay to the LC
Issuer for its own account (x) a fronting fee in an amount equal to 0.125% per
annum multiplied by the original face amount of each Facility LC, such fee to be
payable in arrears on each Payment Date and (y) on demand, all reasonable
amendment, drawing and other fees regularly charged by the LC Issuer to its
letter of credit customers and all reasonable and documented third party
out-of-pocket expenses incurred by the LC Issuer in connection with the
issuance, Modification, administration or payment of any Facility LC.

 

(e)           Administration; Reimbursement by Lenders.  Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Administrative Agent and the Administrative Agent
shall promptly notify the Borrower and each other Lender as to the amount to be
paid by the LC Issuer as a result of such demand and the proposed payment date
(the “LC Payment Date”).  The responsibility of the LC Issuer to the Borrower
and each Lender shall be only to determine that the documents (including each
demand for payment) delivered under each Facility LC in connection with such
presentment shall be in conformity in all material respects with such Facility
LC.  The LC Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Event of Default or any condition precedent whatsoever, to reimburse the
LC Issuer on demand for (i) such Lender’s Pro Rata Share of the amount of each
payment made by the LC Issuer under each Facility LC to the extent such amount
is not reimbursed by the Borrower pursuant to Section 2.19(f) below and there
are not funds available in the Facility LC Collateral Account to cover the same,
plus (ii) interest on the foregoing amount to be reimbursed by such Lender, for
each day

 

--------------------------------------------------------------------------------


 

from the date of the LC Issuer’s demand for such reimbursement (or, if such
demand is made after 12:00 noon (Mountain time) on such date, from the next
succeeding Business Day) to the date on which such Lender pays the amount to be
reimbursed by it, at a rate of interest per annum equal to the Federal Funds
Effective Rate for the first three days and, thereafter, at a rate of interest
equal to the rate applicable to Base Rate Advances.

 

(f)            Reimbursement by Borrower.  The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer no later than the
applicable LC Payment Date for any amounts to be paid by the LC Issuer upon any
drawing under any Facility LC, without presentment, demand, protest or other
formalities of any kind; provided that neither the Borrower nor any Lender shall
hereby be precluded from asserting any claim for direct (but not consequential)
damages suffered by the Borrower or such Lender to the extent, but only to the
extent, caused by (i) the willful misconduct, bad faith or gross negligence of
the LC Issuer in determining whether a request presented under any Facility LC
issued by it complied with the terms of such Facility LC or (ii) the LC Issuer’s
failure to pay under any Facility LC issued by it after the presentation to it
of a request strictly complying with the terms and conditions of such Facility
LC.  All such amounts paid by the LC Issuer and remaining unpaid by the Borrower
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to (x) the rate applicable to Base Rate Advances for such day if
such day falls on or before the applicable LC Payment Date and (y) the sum of
2.00% plus the rate applicable to Base Rate Advances for such day if such day
falls after such LC Payment Date.  The LC Issuer will pay to each Lender ratably
in accordance with its Pro Rata Share all amounts received by it from the
Borrower for application in payment, in whole or in part, of the Reimbursement
Obligation in respect of any Facility LC issued by the LC Issuer, but only to
the extent such Lender has made payment to the LC Issuer in respect of such
Facility LC pursuant to Section 2.19(e).  Subject to the terms and conditions of
this Agreement (including without limitation the submission of a Borrowing
Notice in compliance with Section 2.8 and the satisfaction of the applicable
conditions precedent set forth in Article IV), the Borrower may request an
Advance hereunder for the purpose of satisfying any Reimbursement Obligation.

 

(g)           Obligations Absolute.  The Borrower’s obligations under this
Section 2.19 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC.  The Borrower further agrees with the LC Issuer
and the Lenders that the LC Issuer and the Lenders shall not be responsible for,
and the Borrower’s Reimbursement Obligation in respect of any Facility LC shall
not be affected by, among other things, the validity or genuineness of documents
or of any endorsements thereon, even if such documents should in fact prove to
be in any or all respects invalid, fraudulent or forged, or any dispute between
or among the Borrower, any of its Affiliates, the beneficiary of any Facility LC
or any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee.  The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC.  The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without bad faith, gross negligence or willful misconduct, shall be binding
upon the Borrower and shall not put the LC

 

29

--------------------------------------------------------------------------------


 

Issuer or any Lender under any liability to the Borrower.  Nothing in this
Section 2.19(g) is intended to limit the right of the Borrower to make a claim
against the LC Issuer for damages as contemplated by the proviso to the first
sentence of Section 2.19(f).

 

(h)           Actions of LC Issuer.  The LC Issuer shall be entitled to rely,
and shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex, teletype or electronic mail message, statement,
order or other document believed by it in good faith to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by the LC Issuer.  The LC Issuer shall be fully justified in
failing or refusing to take any action under this Agreement unless it shall
first have received such advice or concurrence of the Required Lenders as it
reasonably deems appropriate or it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Notwithstanding any other provision of this Section 2.19, the LC Issuer shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
the Lenders and any future holders of a participation in any Facility LC.

 

(i)            Indemnification.  The Borrower hereby agrees to indemnify and
hold harmless each Lender, the LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses (including
reasonable counsel fees and disbursements) which such Lender, the LC Issuer or
the Administrative Agent may incur (or which may be claimed against such Lender,
the LC Issuer or the Administrative Agent by any Person whatsoever) by reason of
or in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Facility LC or any actual or proposed use of
any Facility LC, including, without limitation, any claims, damages, losses,
liabilities, costs or expenses (including reasonable counsel fees and
disbursements) which the LC Issuer may incur by reason of or in connection with
(i) the failure of any other Lender to fulfill or comply with its obligations to
the LC Issuer hereunder (but nothing herein contained shall affect any rights
the Borrower may have against any Defaulting Lender) or (ii) by reason of or on
account of the LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to the LC Issuer, evidencing the appointment of such successor
Beneficiary; provided that the Borrower shall not be required to indemnify any
Lender, the LC Issuer or the Administrative Agent for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (x) the willful misconduct, bad faith or gross negligence of the LC
Issuer in determining whether a request presented under any Facility LC complied
with the terms of such Facility LC or (y) the LC Issuer’s failure to pay under
any Facility LC after the presentation to it of a request strictly complying
with the terms and conditions of such Facility LC. Nothing in this
Section 2.19(i) is intended to limit the obligations of the Borrower under any
other provision of this Agreement.

 

--------------------------------------------------------------------------------


 

(j)            Lenders’ Indemnification.  Each Lender shall, ratably in
accordance with its Pro Rata Share, indemnify the LC Issuer, its affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or the LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Section 2.19 or any action taken or omitted by such indemnitees hereunder.

 

(k)           Facility LC Collateral Account.  The Borrower agrees that it will,
during the continuance of an Event of Default, upon the request of the
Administrative Agent or the Required Lenders and until the earlier of (i) the
cure or waiver of such Event of Default and (ii) the date on which all amounts
have been paid to the LC Issuer or the Lenders in respect of any Facility LC,
establish and maintain a special collateral account pursuant to arrangements
satisfactory to the Administrative Agent (the “Facility LC Collateral Account”),
in the name of such Borrower but under the sole dominion and control of the
Administrative Agent, for the benefit of the Lenders and in which such Borrower
shall have no interest other than as set forth in Section 8.1.  The Borrower
hereby pledges, assigns and grants to the Administrative Agent, on behalf of and
for the ratable benefit of the Lenders and the LC Issuer, a security interest in
all of the Borrower’s right, title and interest in and to all funds which may
from time to time be on deposit in the Facility LC Collateral Account to secure
the prompt and complete payment and performance of the Obligations, all
obligations in connection with Cash Management Services, and all Rate Management
Obligations.  The Administrative Agent will invest any funds on deposit from
time to time in the Facility LC Collateral Account in certificates of deposit of
U.S. Bank having a maturity not exceeding 30 days.  Nothing in this
Section 2.19(k) shall either obligate the Administrative Agent to require the
Borrower to deposit any funds in the Facility LC Collateral Account or limit the
right of the Administrative Agent to release any funds held in the Facility LC
Collateral Account in each case other than as required by Section 8.1.

 

(l)            Rights as a Lender.  In its capacity as a Lender, the LC Issuer
shall have the same rights and obligations as any other Lender.

 

2.20.        Replacement of Lender.  If the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue, or to convert Base Rate Advances into
Eurodollar Advances shall be suspended pursuant to Section 3.3 or if any Lender
defaults in its obligation to make a Loan, reimburse the LC Issuer pursuant to
Section 2.19(e) or the Swing Line Lender pursuant to Section 2.4(d) or declines
to approve an amendment, consent or waiver that is either recommended by the
Administrative Agent or approved by the Required Lenders or otherwise becomes a
Defaulting Lender (any Lender so affected an “Affected Lender”), the Borrower
may elect to replace such Affected Lender as a Lender party to this Agreement,
provided that no Default or Event of Default shall have occurred and be
continuing at the time of such replacement, and provided further that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Advances and other Obligations
due to the Affected Lender pursuant to an assignment substantially in the form
of Exhibit B and to become a Lender for all

 

31

--------------------------------------------------------------------------------


 

purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to comply with the requirements of
Section 12.3 applicable to assignments, and (ii) the Borrower shall pay to such
Affected Lender in same day funds on the day of such replacement (A) all
interest, fees and other amounts then accrued but unpaid to such Affected Lender
by the Borrower hereunder to and including the date of termination, including
without limitation payments due to such Affected Lender under Sections 3.1, 3.2
and 3.5, and (B) an amount, if any, equal to the payment which would have been
due to such Lender on the day of such replacement under Section 3.4 had the
Loans of such Affected Lender been prepaid on such date rather than sold to the
replacement Lender.  A Lender shall not be required to make any such assignment
or delegation if, prior to the making of such assignment or delegation, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment or delegation cease to apply.

 

2.21.        Limitation of Interest.  The Borrower, the Administrative Agent and
the Lenders intend to strictly comply with all applicable laws, including
applicable usury laws.  Accordingly, the provisions of this Section 2.21 shall
govern and control over every other provision of this Agreement or any other
Loan Document which conflicts or is inconsistent with this Section 2.21, even if
such provision declares that it controls.  As used in this Section 2.21, the
term “interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of the Obligations.  In no event shall the Borrower or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, receive
or retain, (a) any interest in excess of the maximum amount of nonusurious
interest permitted under the applicable laws (if any) of the United States or of
any applicable state, or (b) total interest in excess of the amount which such
Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of the Obligations at
the Highest Lawful Rate.  On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds the Highest Lawful Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Highest Lawful Rate
for that day, and shall remain fixed at the Highest Lawful Rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence.  Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the Highest Lawful Rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate.  The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made.  None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 2.21, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Highest Lawful Rate.  If the term of any Obligation is shortened by reason of
acceleration of maturity as a result of any Event of Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not

 

--------------------------------------------------------------------------------


 

limited to, the stated maturity, is owed or receives (and/or has received)
interest in excess of interest calculated at the Highest Lawful Rate, then and
in any such event all of any such excess interest shall be canceled
automatically as of the date of such acceleration, prepayment or other event
which produces the excess, and, if such excess interest has been paid to such
Lender, it shall be credited pro tanto against the then-outstanding principal
balance of the Borrower’s obligations to such Lender, effective as of the date
or dates when the event occurs which causes it to be excess interest, until such
excess is exhausted or all of such principal has been fully paid and satisfied,
whichever occurs first, and any remaining balance of such excess shall be
promptly refunded to its payor.

 

2.22.        Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)           such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Required Lenders and the Commitment and
Outstanding Credit Exposure of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder;

 

(b)           fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.5;

 

(c)           if any Swing Line Loans shall be outstanding or any LC Obligations
shall exist at the time a Lender becomes a Defaulting Lender then:

 

(i)            all or any part of the unfunded participations in and commitments
with respect to such Swing Line Loans or Facility LCs shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Pro Rata Shares
but only to the extent (x) the sum of all non-Defaulting Lenders’ Outstanding
Credit Exposure plus such Defaulting Lenders’ Loans and participations in and
commitments with respect to Loans and Facility LCs does not exceed the total of
all non-Defaulting Lender’s Commitments and (y) the conditions set forth in
Article IV are satisfied at such time; provided, that the LC Fees payable to the
Lenders shall be determined taking into account such reallocation.

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay the outstanding
Swing Line Loans that were not reallocated and (y) second, cash collateralize
such Defaulting Lender’s Pro Rata Share of the LC Obligations in accordance with
the procedures set forth in Section 8.1 for so long as such Facility LC Exposure
is outstanding;

 

(iii)          if the Borrower cash collateralizes any portion of such
Defaulting Lender’s Facility LC Exposure pursuant to clause (i) above, the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.19(d) with respect to such Defaulting Lender’s Pro Rata
Share of the LC Obligations (as

 

33

--------------------------------------------------------------------------------


 

in effect immediately prior to the time such Lender became a Defaulting Lender)
during the period such Defaulting Lender’s Facility LC Exposure is cash
collateralized; and

 

(iv)          if any Defaulting Lender’s Facility LC Exposure is not cash
collateralized pursuant to clause (ii) above, then, without prejudice to any
rights or remedies of the LC Issuer or any Lender hereunder, all letter of
credit fees payable under Section 2.19(d) with respect to such Defaulting
Lender’s Pro Rata Share of the LC Obligations (as in effect immediately prior to
the time such Lender became a Defaulting Lender) shall be payable to the LC
Issuer until such Facility LC Exposure is cash collateralized;

 

(d)           so long as any Lender is a Defaulting Lender, (i) the LC Issuer
shall not be required to issue or Modify any Facility LC and (ii) the Swing Line
Lender shall not be required to make any Swing Line Loan, unless, in each case,
the LC Issuer or the Swing Line Lender, as applicable, is satisfied that the
related exposure will be 100% covered by cash collateral provided by the
Borrower in accordance with Section 2.22(c); and

 

(e)           any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 11.2
but excluding Section 2.20) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, to the payment of any amounts owing by such
Defaulting Lender to the LC Issuer or Swing Line Lender hereunder, (iii) third,
to the funding of any Revolving Loan or the funding or cash collateralization of
any participating interest in any Swing Line Loan or Facility LC in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent, (iv) fourth, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (v) fifth, to the payment of any amounts owing to the Borrower
or the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower or any Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, (vi) sixth, if so determined by the Administrative Agent, distributed
to the Lenders other than the Defaulting Lender until the ratio of the
Outstanding Credit Exposure of such Lenders to the Aggregate Outstanding
Exposure equals such ratio immediately prior to the Defaulting Lender’s failure
to fund any portion of any Loans or participations in Facility LCs or Swing Line
Loans and (vii) seventh, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that if such payment is a prepayment
of the principal amount of any Loans or Reimbursement Obligations in respect of
draws under Facility LCs with respect to which the LC Issuer has funded its
participation obligations, such payment shall be applied solely to prepay the
Loans of, and Reimbursement Obligations owed to, all Lenders that are not
Defaulting Lenders pro rata prior to being applied to the prepayment of any
Loans, or Reimbursement Obligations owed to, any Defaulting Lender.  Any
payments, prepayments, or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a

 

--------------------------------------------------------------------------------


 

Defaulting Lender or to post cash collateral pursuant to this
Section 2.22(e) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents thereto.

 

Cash collateral (or the appropriate portion thereof) provided to reduce the LC
Issuer’s Facility LC Exposure shall no longer be required to be held as cash
collateral pursuant to this Section 2.22 following (i) the elimination of the
applicable Facility LC Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent and the LC Issuer that there exists excess cash collateral;
provided, that, subject to this Section 2.22, the Person providing cash
collateral and the LC Issuer may agree that cash collateral shall be held to
support future anticipated Facility LC Exposure or other obligations.

 

In the event that the Administrative Agent, the Borrower, the LC Issuer and the
Swing Line Lender each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold the Revolving Loans in accordance with its Pro Rata Share; provided that
no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender.  For purposes of this Section 2.22, “Facility LC Exposure” shall mean,
with respect to any Defaulting Lender at any time, such Defaulting Lender’s Pro
Rata Share of the LC Obligations with respect to Facility LCs issued by the LC
Issuer other than LC Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof.

 

Nothing contained in the foregoing shall be deemed to constitute a waiver by the
Borrower of any of its rights or remedies (whether in equity or law) against any
Lender which fails to fund any of its Loans hereunder at the time or in the
amount required to be funded under the terms of this Agreement.

 

2.23.        Extensions of Commitments.

 

(a)           The Borrower may from time to time, pursuant to the provisions of
this Section 2.23, agree with one or more Lenders holding Commitments to extend
the termination date, and otherwise modify the terms of such Commitments or any
portion thereof (including, without limitation, by increasing the interest rate
or fees payable in respect of such Commitments or any portion thereof) (each
such modification, an “Extension”) pursuant to one or more written offers (each,
an “Extension Offer”) made from time to time by the Borrower to all Lenders, in
each case on a pro rata basis (based on their respective Pro Rata Shares) and on
the same terms to each such Lender.  In connection with each Extension, the
Borrower will provide notification to the Administrative Agent (for distribution
to the Banks), no later than 30 days prior to the Facility Termination Date of
the requested new termination date for the extended Commitments (each an
“Extended Termination Date”) and the due date for Lender responses.  In
connection with any Extension, each Lender wishing to participate in such
Extension shall, prior to such due date, provide the Administrative Agent with a
written notice thereof in a form reasonably

 

35

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent.  Any Lender that does not respond to
an Extension Offer by the applicable due date shall be deemed to have rejected
such Extension.

 

(b)           Each Extension shall be subject to the following:

 

(i)            no Default or Event of Default shall have occurred and be
continuing at the time any Extension Offer is delivered to the Lenders or at the
time of such Extension;

 

(ii)           except as to interest rates, fees and termination date, the
Commitment of any Lender extended pursuant to any Extension shall have the same
terms as the Commitments of the Banks that did not agree to the Extension Offer;

 

(iii)          the final termination date of the Commitments to be extended
pursuant to an Extension shall be later than the final termination date of the
Commitments of the Banks that did not agree to the Extension Offer;

 

(iv)          if the aggregate amount of Commitments in respect of which Lenders
shall have accepted an Extension Offer exceeds the maximum aggregate amount of
Commitments offered to be extended by the Borrower pursuant to the relevant
Extension Offer, then such Commitments shall be extended ratably up to such
maximum amount based on the relative Commitments of the Lenders that accepted
such Extension Offer;

 

(v)           all documentation in respect of such Extension shall be consistent
with the foregoing, and all written communications by the Borrower generally
directed to the applicable Lenders in connection therewith shall be in form and
substance consistent with the foregoing and otherwise reasonably satisfactory to
the Administrative Agent;

 

(vi)          any applicable Minimum Extension Condition shall be satisfied; and

 

(vii)         no Extension shall become effective unless, on the proposed
effective date of such Extension, the conditions set forth in Section 4.2 shall
be satisfied (with all references in such Section to a request for a Loan being
deemed to be references to the Extension on the applicable date of such
Extension), and the Administrative Agent shall have received a certificate to
that effect dated the applicable date of such Extension and executed by an
Authorized Officer of the Borrower.

 

(c)           If at the time any Extension of Commitments (as so extended,
“Current Extension Commitments”) becomes effective, there will be Commitments or
Revolving Loans attributable to a prior Extension that will remain outstanding
(collectively, the “Prior Extension Commitments”), then, if the interest rate
spread applicable to any such Current Extension Commitments exceeds the interest
rate spread applicable to such Prior Extension Commitments by more than 0.25%,
then the interest rate spread applicable to such Prior Extension Commitments
shall be increased so that it equals the interest rate spread applicable to the
Current Extension Commitments (calculated as provided above).

 

--------------------------------------------------------------------------------


 

(d)           The consummation and effectiveness of any Extension will be
subject to a condition set forth in the relevant Extension Offer (a “Minimum
Extension Condition”) that the Required Lenders approve such Extension.  For the
avoidance of doubt, it is understood and agreed that the provisions of
Section 11.2 will not apply to Extensions of Commitments pursuant to Extension
Offers made pursuant to and in accordance with the provisions of this
Section 2.23, including to any payment of interest or fees in respect of any
Commitments or Revolving Loans that have been extended or made pursuant to an
Extension at a rate or rates different from those paid or payable in respect of
Commitments or Revolving Loans of Lenders that did not extend their Commitments,
in each case as is set forth in the relevant Extension Offer.

 

(e)           The Lenders hereby irrevocably authorize the Administrative Agent
to enter into amendments (collectively, “Extension Amendments”) to this
Agreement and the other Loan Documents as may be necessary in order to establish
new classes of Commitments and Revolving Loans created pursuant to an Extension,
in each case on terms consistent with this Section 2.23.  Notwithstanding the
foregoing, the Administrative Agent shall have the right (but not the
obligation) to seek the advice or concurrence of the Required Lenders with
respect to any matter contemplated by this Section 2.23 and, if the
Administrative Agent seeks such advice or concurrence, the Administrative Agent
shall be permitted to enter into such amendments with the Borrower in accordance
with any instructions received from such Required Lenders and shall also be
entitled to refrain from entering into such amendments with the Borrower unless
and until it shall have received such advice or concurrence; provided, however,
that whether or not there has been a request by the Administrative Agent for any
such advice or concurrence, all such Extension Amendments entered into with the
Borrower by the Administrative Agent hereunder shall be binding on the Lenders.
Without limiting the foregoing, in connection with any Extension, the Borrower
and any Subsidiary shall execute such agreements, confirmations or other
documentation as the Administrative Agent shall reasonably request to accomplish
the purposes of this Section 2.23.

 

(f)            In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be reasonably established by, or
acceptable to, the Administrative Agent to accomplish the purposes of this
Section 2.23.

 

2.24.        Increase Option.  So long as no Default or Event of Default has
occurred and is continuing, the Borrower may from time to time elect to increase
the Commitments, in each case in minimum increments of $10,000,000 or such lower
amount as the Borrower and the Administrative Agent agree upon, so long as,
after giving effect thereto, the aggregate amount of such increases does not
exceed $100,000,000.  The Borrower may arrange for any such increase to be
provided by one or more Lenders (each Lender so agreeing to an increase in its
Commitment, an “Increasing Lender”), or by one or more new banks, financial
institutions or other entities (each such new bank, financial institution or
other entity, an “Augmenting Lender”), to increase their existing Commitments,
or extend Commitments, as the case may be; provided that (i) each Augmenting
Lender and each Increasing Lender shall be subject to the reasonable approval of
the Borrower, the Administrative Agent and the LC Issuer and (ii) (x) in the
case of an Increasing Lender, the Borrower and such Increasing Lender execute an
agreement substantially in the form of Exhibit E hereto, and (y) in the case of
an Augmenting Lender, the

 

37

--------------------------------------------------------------------------------


 

Borrower and such Augmenting Lender execute an agreement substantially in the
form of Exhibit F hereto.  No consent of any Lender (other than the Lenders
participating in the increase) shall be required for any increase in Commitments
pursuant to this Section 2.24.  Increases and new Commitments created pursuant
to this Section 2.24 shall become effective on the date agreed by the Borrower,
the Administrative Agent and the relevant Increasing Lenders or Augmenting
Lenders, and the Administrative Agent shall notify each Lender thereof. 
Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender) shall become effective under this paragraph unless,
(i) on the proposed date of the effectiveness of such increase, (A) the
conditions set forth in paragraphs (i) and (ii) of Section 4.2 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by an
Authorized Officer of the Borrower and (B) the Borrower shall be in compliance
(on a pro forma basis reasonably acceptable to the Administrative Agent) with
the covenants contained in Section 6.21 and (ii) the Administrative Agent shall
have received documents consistent with those delivered on the date hereof as to
the corporate power and authority of the Borrower to borrow hereunder after
giving effect to such increase.  On the effective date of any increase in the
Commitments, (i) each relevant Increasing Lender and Augmenting Lender shall
make available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Pro Rata Share of such outstanding Revolving Loans, and (ii) the
Borrower shall be deemed to have repaid and reborrowed all outstanding Revolving
Loans as of the date of any increase in the Commitments (with such reborrowing
to consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the Borrower, in accordance with
the requirements of Section 2.3).  The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Eurodollar Loan, shall be subject to indemnification by the Borrower pursuant to
the provisions of Section 3.4 if the deemed payment occurs other than on the
last day of the related Interest Periods.

 

ARTICLE III

 

YIELD PROTECTION; TAXES

 

3.1.          Yield Protection.  If, on or after the date of this Agreement,
there occurs any adoption of or change in any law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) or in the interpretation,
promulgation, implementation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, including, notwithstanding the
foregoing, all requests, rules, guidelines or directives (x) in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or (y) promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Regulations and Supervisory Practices (or any successor or similar authority) or
the United States financial regulatory authorities, in each case of clauses
(x) and (y), regardless of the date enacted, adopted, issued, promulgated or
implemented, or compliance by any Lender or applicable Lending Installation or
the LC Issuer with any request or directive

 

--------------------------------------------------------------------------------


 

(whether or not having the force of law) of any such authority, central bank or
comparable agency (any of the foregoing, a “Change in Law”) which:

 

(a)           subjects any Lender or any applicable Lending Installation or the
LC Issuer to any Taxes (other than Excluded Taxes), or changes the basis of
taxation of payments (other than with respect to Excluded Taxes) to any Lender
or the LC Issuer, in each case in respect of its Eurodollar Loans, Daily
Eurodollar Loans, Facility LCs or participations therein, or

 

(b)           imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or the LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances or Daily Eurodollar Loans), or

 

(c)           imposes any other condition the result of which is to increase the
cost to any Lender or any applicable Lending Installation or the LC Issuer of
making, funding or maintaining its Eurodollar Loans or Daily Eurodollar Loans,
or of issuing or participating in Facility LCs, or reduces any amount receivable
by any Lender or any applicable Lending Installation or the LC Issuer in
connection with its Eurodollar Loans, Daily Eurodollar Loans, Facility LCs or
participations therein, or requires any Lender or any applicable Lending
Installation or the LC Issuer to make any payment calculated by reference to the
amount of Eurodollar Loans, Daily Eurodollar Loans, Facility LCs or
participations therein held or interest or LC Fees received by it, by an amount
deemed material by such Lender or the LC Issuer as the case may be,

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making
or maintaining its Eurodollar Loans,  Daily Eurodollar Loans or Commitment or of
issuing or participating in Facility LCs or to reduce the return received by
such Lender or applicable Lending Installation or the LC Issuer, as the case may
be, in connection with such Eurodollar Loans, Daily Eurodollar Loans or
Commitment, Facility LCs or participations therein, then, within fifteen (15)
days after demand by such Lender or the LC Issuer, as the case may be, the
Borrower shall pay such Lender or the LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the LC Issuer, as
the case may be, for such increased cost or reduction in amount received.  The
Borrower will not be required to compensate a Lender or the LC Issuer pursuant
to the foregoing provisions of this Section 3.1 for any increased costs incurred
or reductions suffered more than nine (9) months prior to the date that such
Lender or the LC Issuer, as the case may be, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
the LC Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then such nine (9) month period will be extended to include the period of
retroactive effect thereof).

 

3.2.          Changes in Capital Adequacy Regulations.  If a Lender or the LC
Issuer determines the amount of capital required or expected to be maintained by
such Lender or the LC Issuer, any Lending Installation of such Lender or the LC
Issuer, or any corporation or holding company controlling such Lender or the LC
Issuer is increased as a result of (i) a Change in Law or (ii) any change after
the date of this Agreement in the Risk-Based Capital Guidelines, then,

 

39

--------------------------------------------------------------------------------


 

within fifteen (15) days of demand by such Lender or the LC Issuer, the Borrower
shall pay such Lender or the LC Issuer the amount necessary to compensate for
any shortfall in the rate of return on the portion of such increased capital
which such Lender or the LC Issuer determines is attributable to this Agreement,
its Outstanding Credit Exposure or its Commitment to make Loans and issue or
participate in Facility LCs, as the case may be, hereunder (after taking into
account such Lender’s or the LC Issuer’s policies as to capital adequacy), in
each case that is attributable to such Change in Law or change in the Risk-Based
Capital Guidelines, as applicable.  The Borrower will not be required to
compensate a Lender or the LC Issuer pursuant to the foregoing provisions of
this Section 3.2 for any increased capital requirement suffered more than nine
(9) months prior to the date that such Lender or the LC Issuer, as the case may
be, notifies the Borrower of the Change in Law or change in Risk-Based Capital
Guidelines giving rise to such increased capital requirement and of such
Lender’s or the LC Issuer’s intention to claim compensation therefor (except
that, if the Change in Law or change in Risk-Based Capital Guidelines giving
rise to such increased capital requirement is retroactive, then such nine (9)
month period will be extended to include the period of retroactive effect
thereof).

 

3.3.          Availability of Types of Advances; Adequacy of Interest Rate.  If
the Administrative Agent or the Required Lenders determine that deposits of a
type and maturity appropriate to match fund Eurodollar Advances or Daily
Eurodollar Loans are not available to such Lenders in the relevant market or the
Administrative Agent, in consultation with the Lenders, determines that the
interest rate applicable to Eurodollar Advances or Daily Eurodollar Loans is not
ascertainable or does not adequately and fairly reflect the cost of making or
maintaining Eurodollar Advances or Daily Eurodollar Loans, then the
Administrative Agent shall (i) notify the Borrower thereof and (ii) until the
Administrative Agent or the required Lenders revoke such determination, suspend
the availability of Eurodollar Advances or Daily Eurodollar Loans and require
any affected Eurodollar Advances or Daily Eurodollar Loans to be repaid or
converted to Base Rate Advances, subject to the payment of any funding
indemnification amounts required by Section 3.4.  Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Advances or Daily Eurodollar Loans or, failing that,
will be deemed to have converted such request into a request for a Base Rate
Advance in the amounts specified therein.

 

3.4.          Funding Indemnification.  If (a) any payment of a Eurodollar
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, (b) a
Eurodollar Advance is not made on the date specified by the Borrower for any
reason other than default by the Lenders, (c) a Eurodollar Loan is converted
other than on the last day of the Interest Period applicable thereto, (d) the
Borrower fails to borrow, convert, continue or prepay any Eurodollar Loan on the
date specified in any notice delivered by the Borrower pursuant hereto or (e)
any Eurodollar Loan is assigned other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.20, the Borrower will indemnify each Lender for such Lender’s costs,
expenses and Interest Differential (as determined by such Lender) actually
incurred by any such Lender as a result of such prepayment.  The term “Interest
Differential” shall mean that sum equal to the greater of zero or the financial
loss actually incurred by the Lender resulting from prepayment, calculated as
the difference between the amount of interest such Lender would have earned
(from the investments in money markets as of the Borrowing Date of such Advance)
had prepayment not occurred and the interest such Lender will actually earn
(from like investments

 

--------------------------------------------------------------------------------


 

in money markets as of the date of prepayment) as a result of the redeployment
of funds from the prepayment.  Because of the short-term nature of this
facility, Borrower agrees that Interest Differential shall not be discounted to
its present value.

 

3.5.          Taxes.

 

(a)           All payments by the Borrower to or for the account of any Lender,
the LC Issuer or the Administrative Agent hereunder or under any Note or
Facility LC Application shall be made free and clear of and without deduction
for any and all Taxes.  If the Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder to any Lender, the LC
Issuer or the Administrative Agent, (a) the sum payable shall be increased as
necessary so that after making all required deductions for such Taxes (including
deductions applicable to additional sums payable under this Section 3.5) such
Lender, the LC Issuer or the Administrative Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (b) the Borrower shall make such deductions of Taxes, (c) the Borrower
shall pay the full amount of Taxes deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within 30 days after such payment is made.

 

(b)           In addition, the Borrower hereby agrees to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Note or Facility LC Application or from the execution or delivery of, or
otherwise with respect to, this Agreement or any Note or Facility LC Application
(“Other Taxes”).

 

(c)           The Borrower hereby agrees to indemnify the Administrative Agent,
the LC Issuer and each Lender for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed on amounts
payable under this Section 3.5) paid by the Administrative Agent, the LC Issuer
or such Lender as a result of its Commitment, any Loans made by it hereunder, or
otherwise in connection with its participation in this Agreement and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto.  Payments due under this indemnification shall be made within
30 days of the date the Administrative Agent, the LC Issuer or such Lender makes
demand therefor pursuant to Section 3.6.

 

(d)           Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Lender”) agrees that it
will, not more than ten Business Days after the date of this Agreement or, as
applicable, at the time it becomes a party to this Agreement pursuant to Section
12.3, (i) deliver to the Administrative Agent two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in
either case that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, or (in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code), a
certificate establishing that it meets the requirements for such exemption.  In
addition, each Lender, the LC Issuer and the Administrative Agent shall deliver
to the Administrative Agent a United States Internal Revenue Form W-8 or W-9, as
the case may be,

 

41

--------------------------------------------------------------------------------


 

and certify that it is entitled to an exemption from United States backup
withholding tax.  Each Non-U.S. Lender further undertakes to deliver to each of
the Borrower and the Administrative Agent (x) renewals or additional copies of
such form (or any successor form) on or before the date that such form expires
or becomes obsolete, and (y) after the occurrence of any event requiring a
change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Borrower or the
Administrative Agent.

 

(e)           For any period during which a Non-U.S. Lender has failed to
provide the Borrower with an appropriate form pursuant to clause (d) above
(unless such failure is due to a change in treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Lender shall not be entitled to
indemnification under this Section 3.5 with respect to Taxes imposed by the
United States; provided that, should a Non-U.S. Lender which is otherwise exempt
from or subject to a reduced rate of withholding tax become subject to Taxes
because of its failure to deliver a form required under clause (d) above, the
Borrower shall take such steps as such Non-U.S. Lender shall reasonably request
to assist such Non-U.S. Lender to recover such Taxes, at the expense of the
Non-U.S. Lender.

 

(f)            Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.

 

(g)           If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Administrative Agent under
this subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent).  The obligations of the
Lenders under this Section 3.5(g) shall survive the payment of the Obligations,
all obligations in connection with Cash Management Services and all Rate
Management Obligations, and termination of this Agreement.

 

3.6.          Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity.  To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Loans to reduce any liability of the Borrower to such Lender under Sections 3.1,
3.2 and 3.5 or to avoid the unavailability of Eurodollar Advances or Daily
Eurodollar Loans under Section 3.3, so long as such designation is not, in the
judgment of such Lender, disadvantageous to such Lender.  Each Lender shall
deliver a written

 

--------------------------------------------------------------------------------


 

statement of such Lender to the Borrower (with a copy to the Administrative
Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5.  Such
written statement shall set forth in reasonable detail the calculations upon
which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error.  Determination of
amounts payable under such Sections in connection with a Eurodollar Loan shall
be calculated as though each Lender funded its Eurodollar Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate applicable to such Loan,
whether in fact that is the case or not.  Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Borrower of such written statement.  The obligations
of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of
the Obligations, all obligations in connection with Cash Management Services and
all Rate Management Obligations, and termination of this Agreement.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

4.1.          Initial Credit Extension.  The Lenders shall not be required to
make the initial Credit Extension hereunder unless each of the following
conditions is satisfied or waived:

 

(a)           The Administrative Agent shall have received executed counterparts
of each of this Agreement and the Guaranty.

 

(b)           The Administrative Agent shall have received a certificate, signed
by the chief financial officer of the Borrower, stating that on the date of the
initial Credit Extension (1) no Default or Event of Default has occurred and is
continuing and (2) the representations and warranties contained in Article V are
(x) with respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects and (y) with respect to any
representations or warranties that do not contain a materiality qualifier, true
and correct in all material respects, in each case, as of such date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been
(x) with respect to any representation or warranty that contains a materiality
qualifier, true and correct in all respects and (y) with respect to any
representation or warranty that does not contain a materiality qualifier, true
and correct in all material respects, in each case, on and as of such earlier
date.

 

(c)           The Administrative Agent shall have received a written opinion
from the Borrower’s counsel (which may include local counsel and in-house
counsel) addressed to the Lenders, in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

 

(d)           The Administrative Agent shall have received any Notes requested
by a Lender pursuant to Section 2.13 payable to the order of each such
requesting Lender.

 

(e)           The Administrative Agent shall have received such documents and
certificates relating to the organization, existence and good standing of the
Borrower and each

 

43

--------------------------------------------------------------------------------


 

initial Guarantor, the authorization of the transactions contemplated hereby and
any other legal matters relating to the Borrower and such Guarantors, the Loan
Documents or the transactions contemplated hereby, all in form and substance
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit G.

 

(f)            If the initial Credit Extension will be the issuance of a
Facility LC, the Administrative Agent shall have received a properly completed
Facility LC Application.

 

(g)           The Administrative Agent shall have received evidence satisfactory
to it that any credit facility currently in effect for the Borrower shall have
been terminated and cancelled and all indebtedness thereunder shall have been
fully repaid (except to the extent being so repaid with the initial Loans) and
any and all liens thereunder (including the deeds of trust with respect to real
property) shall have been terminated and released.

 

(h)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the date hereof, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

 

(i)            There shall not have occurred a material adverse change in the
business, Property, liabilities (actual and contingent), operations, condition
(financial or otherwise) or results of operations of the Borrower and its
Subsidiaries taken as a whole, since December 31, 2010.

 

(j)            All governmental, equity holder and third party consents and
approvals necessary in connection with the contemplated financing shall have
been obtained and delivered to the Administrative Agent and all applicable
waiting periods shall have expired without any action being taken by any
authority that would be reasonably likely to restrain, prevent or impose any
material adverse conditions on the Borrower and its Subsidiaries, taken as a
whole, and no law or regulation shall be applicable which in the reasonable
judgment of the Administrative Agent could have such effect.

 

(k)           No action, suit, investigation or proceeding is pending or, to the
knowledge of the Borrower, threatened in any court or before any arbitrator or
governmental authority that would reasonably be expected to result in a Material
Adverse Effect.

 

(l)            The Administrative Agent shall have received:  (i) pro forma
financial statements giving effect to the initial Credit Extensions contemplated
hereby, which demonstrate, in the Administrative Agent’s reasonable judgment,
together with all other information then available to the Administrative Agent,
that the Borrower can repay its debts and satisfy its other obligations as and
when they become due, and can comply with the financial covenants set forth in
Section 6.21, (ii) such information as the Administrative Agent may reasonably
request to confirm the tax, legal, and business assumptions made in such
pro forma financial statements, (iii) unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ended
March 31, 2011, and (iv) audited consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal years ended December 31, 2008,
December 31, 2009 and December 31, 2010.

 

--------------------------------------------------------------------------------


 

(m)          The Administrative Agent shall have received evidence satisfactory
to it of current insurance coverage for the Borrower.

 

The Administrative Agent shall notify the Borrower upon the satisfaction or
waiver of all conditions set forth in this Section 4.1, and such notice shall be
conclusive and binding.

 

4.2.          Each Credit Extension.  The Lenders shall not (except as otherwise
set forth in Section 2.4(d) with respect to Revolving Loans for the purpose of
repaying Swing Line Loans) be required to make any Credit Extension unless on
the applicable Borrowing Date:

 

(a)           There exists no Default or Event of Default, nor would a Default
or Event of Default result from such Credit Extension.

 

(b)           The representations and warranties contained in Article V are
(x) with respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects and (y) with respect to any
representations or warranties that do not contain a materiality qualifier, true
and correct in all material respects in each case, as of such Borrowing Date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been (x) with respect to any representation or warranty that contains a
materiality qualifier, true and correct in all respects and (y) with respect to
any representation or warranty that does not contain a materiality qualifier,
true and correct in all material respects, in each case, on and as of such
earlier date.

 

Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, or
request for issuance of a Facility LC with respect to each such Credit Extension
shall constitute a representation and warranty by the Borrower that the
conditions contained in Sections 4.2(a) and (b) have been satisfied.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

5.1.          Existence and Standing.  Each of the Borrower and its Subsidiaries
(i) is a corporation, partnership (in the case of Subsidiaries only) or limited
liability company duly and properly incorporated or formed, as the case may be,
and validly existing, (ii) is (to the extent such concept applies to such
entity) in good standing under the laws of its jurisdiction of incorporation or
organization except to the extent that failure to be in good standing would not
reasonably be expected to have a Material Adverse Effect, and (iii) has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except to the extent that failure to have such authority
would not reasonably be expected to have a Material Adverse Effect.

 

5.2.          Authorization and Validity.  The Borrower has the power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder.  The execution and
delivery by the Borrower of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized

 

45

--------------------------------------------------------------------------------


 

by proper corporate proceedings, and the Loan Documents to which the Borrower is
a party constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

 

5.3.          No Conflict; Government Consent.  Neither the execution and
delivery by the Borrower of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower or any of its
Subsidiaries or (ii) the Borrower’s or any Subsidiary’s articles or certificate
of incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which the Borrower or any of its Subsidiaries is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower or a Subsidiary
pursuant to the terms of any such indenture, instrument or agreement.  To the
knowledge of the Authorized Officers, no order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
the Borrower or any of its Subsidiaries, is required to be obtained by the
Borrower or any of its Subsidiaries in connection with the execution and
delivery of the Loan Documents, the borrowings under this Agreement, the payment
and performance by the Borrower of the Obligations, all obligations in
connection with Cash Management Services and all Rate Management Obligations, or
the legality, validity, binding effect or enforceability of any of the Loan
Documents.

 

5.4.          Financial Statements.  The audited consolidated financial
statements of the Borrower and its Subsidiaries dated as of December 31, 2010,
and the unaudited financial statements of the Borrower and its Subsidiaries
dated as of March 31, 2011, heretofore delivered to the Lenders, were prepared
in accordance with GAAP in effect on the date such statements were prepared and
fairly present in all material respects the consolidated financial condition and
operations of the Borrower and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended (subject, in
the case of unaudited financial statements, to year-end adjustments and absence
of footnotes).

 

5.5.          Material Adverse Change.  Since the date of the most recent
audited financial statements delivered to the Administrative Agent, there has
been no change in the business, Property, condition (financial or otherwise) or
results of operations of the Borrower and its Subsidiaries which would
reasonably be expected to have a Material Adverse Effect.

 

5.6.          Taxes.  The Borrower and its Subsidiaries have, after giving
effect to any extensions, filed all United States federal tax returns and all
other tax returns which are required to be filed by them and have paid all taxes
due pursuant to said returns or pursuant to any assessment received by the
Borrower or any of its Subsidiaries, except (i) such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided in
accordance with GAAP and as to which no Lien exists other than Liens described
in Section 6.16(a), or (ii) to the extent that any failure to do so would not
reasonably be expected to have a

 

--------------------------------------------------------------------------------


 

Material Adverse Effect.  No tax liens have been filed other than Liens
permitted under Section 6.16(a) and no claims are being asserted with respect to
any such taxes, except (x) such claims, if any, as are being contested in good
faith and as to which adequate reserves have been provided in accordance with
GAAP, or (y) to the extent that any such claim would not reasonably be expected
to have a Material Adverse Effect.  The charges, accruals and reserves on the
books of the Borrower and its Subsidiaries in respect of any taxes or other
governmental charges are adequate.

 

5.7.          Litigation and Contingent Obligations.  There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of the Authorized Officers, threatened against or affecting
the Borrower or any of its Subsidiaries which would reasonably be expected to
have a Material Adverse Effect or which seeks to prevent, enjoin or delay the
making of any Credit Extensions.  Other than any liability incident to any
litigation, arbitration or proceeding which would not reasonably be expected to
have a Material Adverse Effect, the Borrower has no material Contingent
Obligations not provided for or disclosed in the financial statements referred
to in Section 5.4.

 

5.8.          Subsidiaries.  Schedule 5.8 contains an accurate list of all
Subsidiaries of the Borrower as of the date of this Agreement, setting forth
their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by the Borrower or
other Subsidiaries.  All of the issued and outstanding shares of capital stock
or other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable.

 

5.9.          ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

 

5.10.        Accuracy of Information.  No written information, exhibit or report
furnished by the Borrower or any of its Subsidiaries to the Administrative Agent
or to any Lender in connection with the negotiation of, or compliance with, the
Loan Documents, when taken as a whole, contained, as of the date such
information, exhibit or report was so furnished, any material misstatement of
fact or omitted to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
materially misleading.  Notwithstanding the foregoing, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being understood that any projections as to future events are not to be
viewed as facts and that the actual results during the period covered by such
projections may differ from the projected results and that the differences may
be material).

 

5.11.        Regulation U.  Margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.

 

5.12.        Material Agreements.  Neither the Borrower nor any Subsidiary is a
party to any agreement or instrument or subject to any charter or other
corporate restriction which would

 

47

--------------------------------------------------------------------------------


 

reasonably be expected to have a Material Adverse Effect.  Neither the Borrower
nor any Subsidiary is in default in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in (i) any
agreement to which it is a party, which default would reasonably be expected to
have a Material Adverse Effect or (ii) any agreement or instrument evidencing or
governing Material Indebtedness.

 

5.13.        Compliance With Laws.  The Borrower and its Subsidiaries are in
compliance with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property, except for any such
non-compliance that would not reasonably be expected to have a Material Adverse
Effect.

 

5.14.        Ownership of Properties.  Except as set forth in Schedule 5.14, on
the date of this Agreement, the Borrower and its Subsidiaries will have good
title, free of all Liens other than those permitted by Section 6.16, to all of
the Property and assets reflected in the Borrower’s most recent consolidated
financial statements provided to the Administrative Agent as owned by the
Borrower and its Subsidiaries.

 

5.15.        Plan Assets; Prohibited Transactions.  The Borrower is not an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code), and neither the execution of this Agreement nor the making of Credit
Extensions hereunder gives rise to a prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Code.

 

5.16.        Environmental Matters.  Except as would not reasonably be expected
to have a Material Adverse Effect, the Borrower and its Subsidiaries are in
compliance with Environmental Laws, there are no proceedings pending involving
claims under Environmental Laws, and none of the Borrower or any Subsidiary has
received written notice to the effect that its operations are not in material
compliance with Environmental Laws or that its operations or properties are the
subject of any federal or state investigation evaluating whether any remedial
action is needed to respond to a release of any toxic or hazardous waste or
substance into the environment.

 

5.17.        Investment Company Act.  Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

5.18.        Insurance.  The Borrower maintains, and has caused each Subsidiary
to maintain, with financially sound and reputable insurance companies insurance
covering such Properties and risks as is consistent with sound business practice
in the Borrower’s or any Subsidiary’s commercially reasonable determination and
given the industries in which the Borrower or such Subsidiary operates.

 

5.19.        Subordinated Indebtedness.  The Obligations, all obligations in
connection with Cash Management Services and all Rate Management Obligations
constitute senior indebtedness

 

--------------------------------------------------------------------------------


 

which is entitled to the benefits of the subordination provisions of all
outstanding Subordinated Indebtedness, if any.

 

5.20.        Solvency.

 

(a)           Immediately after the consummation of the transactions to occur on
the date hereof and immediately following the making of each Credit Extension,
if any, made on the date hereof and after giving effect to the application of
the proceeds of such Credit Extensions, (i) the fair value of the assets of the
Borrower and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a consolidated basis, at a fair valuation; (ii) the present fair
saleable value of the Property of the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its Subsidiaries on a consolidated
basis on their existing debts, subordinated, contingent or otherwise, as such
debts become absolute and matured; (iii) the Borrower and its Subsidiaries on a
consolidated basis will be able to pay their debts, subordinated, contingent or
otherwise, as such debts become matured; and (iv) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged or are about to
be engaged after the date hereof.

 

(b)           The Borrower does not intend to, or to permit any of its
Subsidiaries to, and does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

 

(c)           Any terms that are used in this Section 5.20 and that are also
used in the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer
Act or the United States Bankruptcy Code, Title 11 U.S.C., shall have the same
meanings as in the text and interpretive case law of such statutes.

 

5.21.        No Default.  No Default or Event of Default has occurred and is
continuing.

 

ARTICLE VI

 

COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Facility LCs have expired or terminated and all LC Obligations shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

6.1.          Financial Reporting.  The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with GAAP, and furnish to the Administrative Agent (for distribution
to the Lenders):

 

(a)           Within 90 days after the close of each of its fiscal years, an
audit report issued to the Borrower, with no going concern modifier or
qualifications as to scope, from

 

49

--------------------------------------------------------------------------------


 

KPMG LLP, its successor, or another independent certified public accountant
acceptable to the Lenders, prepared in accordance with GAAP on a consolidated
basis, including a balance sheet of the Borrower as of the end of such period, a
statement of operations or net income, and a statement of cash flows,
accompanied by any management letter prepared by said accountants.

 

(b)           Within 45 days after the close of the first three quarterly
periods of each of its fiscal years, a consolidated unaudited balance sheet of
the Borrower as of the end of each such period and a statement of operations or
net income and a statement of cash flows for the period from the beginning of
such fiscal year to the end of such quarter, all certified by its chief
financial officer as fairly presenting in all material respects the financial
conditions of the Borrower and its Subsidiaries as of the dates indicated on
such financial statements (subject to year-end adjustments and the absence of
footnotes).

 

(c)           Together with the financial statements required under Sections
6.1(a) and (b), a compliance certificate in substantially the form of Exhibit A
signed by its chief financial officer showing the calculations necessary to
determine compliance with this Agreement and stating that no Default or Event of
Default exists, or if any Default or Event of Default exists, stating the nature
and status thereof, and including a listing of the Material Subsidiaries at such
time and any changes to a Subsidiary’s designation as a Material Subsidiary or
as not a Material Subsidiary, showing the calculations necessary to make such
designations.

 

(d)           Promptly after the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished.

 

(e)           Promptly after the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Borrower or any of its Subsidiaries files with the U.S. Securities and Exchange
Commission.

 

(f)            Such other information (including non-financial information and
environmental reports) as the Administrative Agent or any Lender may from time
to time reasonably request.

 

If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders at such earlier date.

 

The Borrower shall ensure that the Administrative Agent receives automatically
generated electronic mail from the Borrower’s website providing notice of the
filing of any  financial statement or other information required to be furnished
pursuant to Section 6.1(a), (b), (d) or (e), and the Administrative Agent shall
then give notice of any such filing to the Lenders.  Such filings shall be
deemed to have been furnished on the date on which the Administrative Agent
receives notice that the Borrower has filed such financial statement or
information with the U.S. Securities and Exchange Commission and it is available
on the Borrower’s website or the EDGAR website on the Internet at www.sec.gov or
any successor government website that is freely and readily available to the
Administrative Agent and the Lenders without charge.  Notwithstanding the
foregoing, the Borrower shall deliver paper copies of any such financial

 

--------------------------------------------------------------------------------


 

statement or information to the Administrative Agent if the Administrative Agent
reasonably requests the Borrower to furnish such paper copies until written
notice to cease delivering such paper copies is given by the Administrative
Agent.

 

6.2.          Use of Proceeds.  The Borrower will, and will cause each
Subsidiary to, use the proceeds of the Credit Extensions (i) for working
capital, Capital Expenditures, Restricted Payments and Permitted Acquisitions,
in each case, to the extent permitted hereunder, and other lawful corporate
purposes and (ii) to refinance existing Indebtedness.  The Borrower will not,
nor will it permit any Subsidiary to, use any of the proceeds of the Advances to
purchase or carry any “margin stock” (as defined in Regulation U).

 

6.3.          Notice of Material Events.  The Borrower will, and will cause each
Subsidiary to, give notice in writing to the Administrative Agent (for
distribution to the Lenders), promptly and in any event within five (5) Business
Days after an Authorized Officer of the Borrower obtains knowledge thereof, of
the occurrence of any of the following:

 

(a)           any Default or Event of Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or governmental authority (including pursuant to any
applicable Environmental Laws) against or affecting the Borrower or any
Subsidiary that would reasonably be expected to result in a Material Adverse
Effect;

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;

 

(d)           to the extent not previously disclosed in Section 6.1(e), any
material change in accounting policies of, or financial reporting practices by,
the Borrower or any Subsidiary; and

 

(e)           to the extent not previously disclosed in Section 6.1(e) as a
Material Adverse Effect, any other development, financial or otherwise, which
would reasonably be expected to have a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
an officer of the Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

6.4.          Conduct of Business.  The Borrower will, and, except as permitted
by Section 6.12, will cause each Subsidiary to, (i) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted (except for other business reasonably
related, complementary, or incidental thereto), (ii) do all things necessary to
remain duly incorporated or organized and validly existing, (iii) remain (to the
extent such concept applies to such entity) in good standing as a domestic
corporation, partnership or limited liability company in its jurisdiction of
incorporation or organization, as the case may be except to the extent that
failure to be in good standing would not reasonably be expected to have a
Material Adverse Effect, and (iv) maintain all requisite authority to conduct

 

51

--------------------------------------------------------------------------------


 

its business in each jurisdiction in which its business is conducted, except to
the extent that failure to have such authority would not reasonably be expected
to have a Material Adverse Effect.

 

6.5.          Taxes.  The Borrower will, and will cause each Subsidiary to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings, with respect to which adequate reserves have been set aside in
accordance with GAAP or which would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

 

6.6.          Insurance.  The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance
covering such Properties and risks as is consistent with sound business practice
in the Borrower’s or any Subsidiary’s commercially reasonable determination and
given the industries in which the Borrower or such Subsidiary operates, and the
Borrower will furnish to any Lender upon request full information as to the
insurance carried.

 

6.7.          Compliance with Laws and Material Contractual Obligations.  The
Borrower will, and will cause each Subsidiary to, (i) comply with all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject including, without limitation, all Environmental Laws,
except for any such non-compliance that would not reasonably be expected to have
a Material Adverse Effect, and (ii) perform its obligations under material
agreements to which it is a party, except for any such non-performance that
would not reasonably be expected to have a Material Adverse Effect.

 

6.8.          Maintenance of Properties.  The Borrower will, and will cause each
Subsidiary to, do all things reasonably necessary to maintain, preserve, protect
and keep its Property in good repair, working order and condition (ordinary wear
and tear excepted), and make all necessary and reasonable repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times, in each case where the failure to do so would
reasonably be expected to have a Material Adverse Effect.

 

6.9.          Books and Records; Inspection.  The Borrower will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct (in all material respects) entries are made of all
dealings and transactions in relation to its business and activities.  The
Borrower will, and will cause each Subsidiary to, permit the Administrative
Agent and the Lenders (through the Administrative Agent), by their respective
representatives and agents, upon reasonable notice and reasonable request during
normal business hours, to inspect any of the Property, books and financial
records of the Borrower and each Subsidiary, to examine and make copies of the
books of accounts and other financial records of the Borrower and each
Subsidiary, and to discuss the affairs, finances and accounts of the Borrower
and each Subsidiary with, and to be advised as to the same by, their respective
officers at such reasonable times and intervals as the Administrative Agent or
any Lender may reasonably designate; provided, however, that the Administrative
Agent may conduct such inspections and examinations no more frequently than
twice in any fiscal year (only one of which such

 

--------------------------------------------------------------------------------


 

inspections per fiscal year may be conducted at Borrower’s expense), unless an
Event of Default has occurred and is continuing, in which case the
Administrative Agent (or any of its respective representatives or independent
contractors) shall not be so limited.

 

6.10.        Payment of Obligations.  The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, would reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, and (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP.

 

6.11.        Indebtedness.  The Borrower will not, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

 

(a)           The Loans and the Reimbursement Obligations.

 

(b)           Indebtedness existing on the date hereof and described in Schedule
6.11 and any renewal or extension of such Indebtedness that does not increase
the principal amount thereof except by an amount equal to the amount paid, and
fees and expenses incurred, in connection with such refinancing and by an amount
equal to any existing commitments unutilized thereunder.

 

(c)           Indebtedness existing or arising under Rate Management
Transactions.

 

(d)           Indebtedness of the Borrower and its Subsidiaries which is secured
by Liens granted by the Borrower and its Subsidiaries; provided that the
aggregate principal amount of Indebtedness secured by Liens described in this
clause (d) at any time does not exceed 10% of Consolidated Total Assets of the
Borrower and its Subsidiaries as of the end of the fiscal year for which audited
financial statements were most recently delivered pursuant to Section 6.1(a) at
any time outstanding.

 

(e)           Unsecured Indebtedness of the Borrower and its Subsidiaries;
provided that such Indebtedness shall be permitted hereunder only if the
Borrower is in pro forma compliance with the covenants set forth in Section 6.21
at the time the applicable Indebtedness is incurred and immediately after giving
effect thereto; provided, further, that if such unsecured Indebtedness is
Material Indebtedness, such Material Indebtedness shall be permitted hereunder
only if the Borrower shall have furnished to the Administrative Agent a
certificate demonstrating in reasonable detail that it is in pro forma
compliance with the covenants set forth in Section 6.21 at the time the
applicable Indebtedness is incurred and immediately after giving effect thereto.

 

(f)            Indebtedness existing or arising under any IRB.

 

(g)           Contingent Obligations with respect to performance guarantees,
surety bonds and reclamation bonds incurred in the ordinary course of business.

 

(h)           Indebtedness of any Loan Party owed to any other Loan Party, and
guarantees by any Loan Party of any Indebtedness of another Loan Party permitted
to be incurred hereunder.

 

53

--------------------------------------------------------------------------------


 

(i)            Indebtedness associated with project financing the sole recourse
for nonpayment of which is limited to the assets that are being financed or
constructed with such project financing.

 

(j)            Royalties payable in connection with leasehold interests.

 

6.12.        Merger.  The Borrower will not, nor will it permit any Subsidiary
to, merge or consolidate with or into any other Person, or permit any other
Person to merge into or consolidate with it, or liquidate or dissolve, except
that (i) a Subsidiary may merge into the Borrower or a Wholly-Owned Subsidiary,
(ii) any Loan Party may merge or consolidate with any Person, or permit any
Person to merge or consolidate with it, in each case in connection with a
Permitted Acquisition, so long as the surviving entity of such merger or
consolidation is or becomes a Loan Party pursuant to Section 6.22; provided,
that to the extent a Loan Party is merged or consolidated into another
Subsidiary that is not a Loan Party, the surviving Subsidiary shall be deemed a
Loan Party upon the effectiveness of such merger or consolidation, and shall
immediately execute and deliver the documentation contemplated under Section
6.22 without giving effect to the grace periods contemplated therein, and (iii)
any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; provided that to
the extent a Loan Party is dissolved or liquidated, its assets must be
transferred to another Loan Party upon such dissolution or liquidation.

 

6.13.        Sale of Assets.  The Borrower will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its Property to any other
Person, except:

 

(a)           Sales of inventory, dispositions of used, worn-out or surplus
Property, and abandonment or other disposition of intellectual property that is,
in the Borrower’s commercially reasonably judgment, not material to or useful in
the conduct of the Borrower’s or its Subsidiaries’ business, in each case in the
ordinary course of business.

 

(b)           Dispositions of equipment or real property to the extent that (i)
such equipment or real property is exchanged for credit against the purchase
price of similar replacement equipment or real property, (ii) the proceeds of
such sale are applied with reasonable promptness to the purchase price of such
replacement equipment or real property, or (iii) such equipment or real property
is exchanged for similar or like-kind equipment or real property.

 

(c)           Dispositions of property by any Loan Party to any other Loan
Party.

 

(d)           Dispositions permitted by Section 6.12.

 

(e)           Licenses for the use of intellectual property or other intangible
assets.

 

(f)            Dispositions of accounts receivable in connection with the
compromise, settlement or collection thereof.

 

(g)           Dispositions of cash and Cash Equivalent Investments.

 

--------------------------------------------------------------------------------


 

(h)           The termination or novation of any Rate Management Transaction on
the terms thereof.

 

(i)            Sales, issuances or other dispositions of treasury stock.

 

(j)            Dispositions of property as required by law, regulation or
ordinance.

 

(k)           Leases, sales or other dispositions of its Property that, together
with all other Property of the Borrower and its Subsidiaries previously leased,
sold or disposed of as permitted by this clause (k) during the twelve-month
period ending with the month in which any such lease, sale or other disposition
occurs, do not constitute a Substantial Portion of the Property of the Borrower
and its Subsidiaries.

 

6.14.        Investments.  The Borrower will not, nor will it permit any
Subsidiary to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
to create any Subsidiary or to become or remain a partner in any partnership or
joint venture, except:

 

(a)           Cash Equivalent Investments.

 

(b)           Existing Investments in Subsidiaries and other Investments in
existence on the date hereof and described in Schedule 6.14.

 

(c)           Investments constituting Permitted Acquisitions.

 

(d)           Travel advances to management personnel and employees in the
ordinary course of business.

 

(e)           Investments constituting Rate Management Transactions.

 

(f)            Investments by any Loan Party in or to any other Loan Party.

 

(g)           Contingent Obligations permitted under Section 6.11.

 

(h)           Any repurchase of shares of the Borrower’s equity interests
permitted under Section 6.20.

 

(i)            Investments consisting of endorsements for collection or deposit
in the ordinary course of business.

 

(j)            Creation of a new Subsidiary by any Loan Party, subject to the
terms of Section 6.22.

 

(k)           Extensions of credit by Borrower to employees in connection with
the withholding or payment of taxes in connection with any exercise by any such
employee of options or warrants or similar securities, or in connection with the
vesting of restricted stock, stock appreciation rights or similar securities of
the Borrower, so long as such extension of credit

 

55

--------------------------------------------------------------------------------


 

is promptly reimbursed by any such employee, provided that the aggregate amount
of such extensions of credit does not exceed $10,000,000 at any time
outstanding.

 

(l)            Other Investments, provided that the aggregate amount of such
other Investments does not exceed $20,000,000 at any time outstanding.

 

6.15.        Acquisitions.  The Borrower will not, nor will it permit any
Subsidiary to, make any Acquisition other than a Permitted Acquisition.

 

6.16.        Liens.  The Borrower will not, nor will it permit any Subsidiary
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:

 

(a)           Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

 

(b)           Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books.

 

(c)           Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation.

 

(d)           Utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Borrower or its Subsidiaries.

 

(e)           Liens arising solely by virtue of any statutory or common law
provision relating to bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts, securities accounts or other funds maintained
with a creditor depository institution; provided that (i) such account is not a
dedicated cash collateral account and is not subject to restriction against
access by Borrower or a Subsidiary in excess of those set forth by regulations
promulgated by the Board of Governors of the Federal Reserve, and (ii) such
account is not intended by the Borrower or any Subsidiary to provide collateral
to the depository institution.

 

(f)            Liens existing on the date hereof and described in Schedule 6.16.

 

(g)           Liens on Property acquired in a Permitted Acquisition, provided
that such Liens extend only to the Property so acquired and were not created in
contemplation of such acquisition.

 

(h)           Liens securing Indebtedness permitted under Section 6.11(d).

 

--------------------------------------------------------------------------------


 

(i)            Liens securing Indebtedness arising out of any IRB, solely with
respect to all qualifying real or personal property of any kind subject to such
IRB.

 

(j)            Liens, if any, securing any Obligations.

 

(k)           Liens on treasury stock.

 

(l)            Cash collateralization of Rate Management Transactions (i) as
required by the relevant counterparty pursuant to the applicable ISDA
documentation, provided that the aggregate amount of such cash collateralization
does not exceed $5,000,000 at any time outstanding, or (ii) to the extent and in
the amounts required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act.

 

(m)          Any deposit required to secure the performance of bids, trade
contracts, or leases (other than Indebtedness), statutory or reclamation bonds,
statutory obligations, surety bonds (other than bonds related to judgments or
litigation), performance bonds and other obligations of a like nature, in each
case incurred in the ordinary course of business.

 

(n)           Liens securing any interest or title of a lessor or sublessor
under an operating lease.

 

(o)           Liens securing a judgment for the payment of money not
constituting an Event of Default under Section 7.9 or securing an appeal or
other surety bond related to any such judgment.

 

(p)           Any right of a licensee under any license agreement for the use of
intellectual property or other intangible assets of Borrower or any Subsidiary
thereof as to which Borrower or Subsidiary is the licensor.

 

(q)           Any leases granted to others permitted under Section 6.13.

 

(r)            Real estate security deposits with respect to leaseholds in the
ordinary course of business.

 

(s)           Liens securing Indebtedness permitted under Section 6.11(i),
solely with respect to the assets that are being financed or constructed with
such project financing.

 

(t)            Royalties payable in connection with leasehold interests.

 

6.17.        Affiliates.  Except for (i) any transaction between or among Loan
Parties, (ii) any transaction involving assets that are not material to the
business or operations of the Borrower or the Subsidiaries involved in such
transaction, (iii) any IRB entered into after the date hereof, (iv) Restricted
Payments permitted under Section 6.20, or (v) as set forth in Schedule 6.17, the
Borrower will not, and will not permit any Subsidiary to, enter into any
transaction (including, without limitation, the purchase or sale of any Property
or service) with, or make any payment or transfer to, any Affiliate except
pursuant to the reasonable operations of the Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or

 

57

--------------------------------------------------------------------------------


 

such Subsidiary than the Borrower or such Subsidiary would obtain in a
comparable arms-length transaction.

 

6.18.        Subordinated Indebtedness.  The Borrower will not, and will not
permit any Subsidiary to, make any amendment or modification to the indenture,
note or other agreement evidencing or governing any Subordinated Indebtedness,
or directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness, in
each case except to the extent permitted by any subordination agreement entered
into by the Administrative Agent, on behalf of the Lenders, and any subordinated
lender in form and substance satisfactory to the Administrative Agent and the
Required Lenders (or, if the subordination terms are set forth in any instrument
or agreement evidencing or governing such Subordinated Indebtedness, to the
extent permitted by such instrument or agreement, so long as such subordination
terms are in form and substance satisfactory to the Administrative Agent and the
Required Lenders and are not able to be amended, modified or waived without the
written consent of the Administrative Agent and the Required Lenders).

 

6.19.        [Intentionally omitted].

 

6.20.        Restricted Payments.  The Borrower will not, nor will it permit any
Subsidiary to, make any Restricted Payment, except that (i) any Subsidiary may
declare and pay dividends or make distributions or transfers to the Borrower or
to a Wholly-Owned Subsidiary, (ii) the Borrower may repurchase its common stock
in accordance with the 2008 Equity Incentive Plan, as the same may be amended,
modified or replaced, (iii) the Borrower may make Restricted Payments in
connection with the distribution of rights pursuant to any shareholder rights
plan or the redemption of any such right for nominal consideration in accordance
with the terms of any such shareholder rights plan, (iv) the Borrower may make
Restricted Payments in connection with the net exercise by holders of options or
warrants or similar securities, or in connection with the withholding or payment
of taxes upon the vesting of restricted stock, stock appreciation rights or
similar securities of the Borrower, (v) the Borrower may declare and make
dividend payments or other distributions payable solely in the Borrower’s common
stock, and (vi) in addition to those dividends and repurchases permitted under
the foregoing clauses (i) through (v), the Borrower may declare and pay
additional dividends on its capital stock or repurchase additional shares of its
capital stock so long as (A) no Default or Event of Default shall exist before
or after giving effect to such dividend or repurchase or be created as a result
thereof, (B) the Borrower shall have furnished to the Administrative Agent,
prior to declaring and paying such dividend or repurchasing such capital stock,
a certificate demonstrating in reasonable detail the Borrower’s pro forma
Leverage Ratio giving effect to the applicable dividend or repurchase, and its
compliance with Section 6.21(a) on a pro forma basis after giving effect to the
applicable dividend or repurchase, and (C) if such pro forma Leverage Ratio
exceeds 2.75 to 1.00, the aggregate amount of all such dividends and repurchases
paid or made during the twelve-month period ending on the date of the proposed
dividend or repurchase shall not exceed $25,000,000 (with the Borrower, to the
Administrative Agent’s reasonable satisfaction,  identifying in the
aforementioned certificate all dividends and repurchases (including the proposed
dividend or repurchase) paid or made during such twelve-month period, and
demonstrating availability for such dividend or purchase within such $25,000,000
limitation).

 

--------------------------------------------------------------------------------


 

6.21.        Financial Covenants.

 

(a)           Fixed Charge Coverage Ratio.  The Borrower will not permit the
ratio, as of the end of each of its fiscal quarters for the then most-recently
ended four fiscal quarters, of (i) Consolidated EBITDA minus Consolidated
Maintenance Capital Expenditures minus cash income taxes to (ii) interest paid
or payable in cash on account of Consolidated Funded Indebtedness, plus
scheduled principal amortization of long term Consolidated Funded Indebtedness,
all calculated for the Borrower and its Subsidiaries on a consolidated basis, to
be less than 1.30 to 1.00.

 

(b)           Leverage Ratio.  The Borrower will not permit the Leverage Ratio,
as of the end of each of its fiscal quarters, to be greater than 3.00 to 1.00.

 

6.22.        Guarantors.  As promptly as possible, but in any event (i) within
thirty (30) days (or such later date as may be agreed upon by the Administrative
Agent) after any Person becomes a Domestic Subsidiary that is a Material
Subsidiary, or any existing Domestic Subsidiary qualifies independently as, or
is designated by the Borrower or the Administrative Agent as, a Material
Subsidiary pursuant to the definition thereof as a result of structural changes
undertaken by the Borrower (including, without limitation, by way of merger,
consolidation, combination, acquisition, or asset purchase) or (ii) within
thirty (30) days after the end of the fiscal quarter (or such later date as may
be agreed upon by the Administrative Agent) in which any existing Domestic
Subsidiary qualifies independently as a Material Subsidiary in the ordinary
course of business (such as by the natural growth of earnings and income), the
Borrower shall provide the Administrative Agent with written notice setting
forth information in reasonable detail describing the material assets of such
Subsidiary, and shall cause such Subsidiary to deliver to the Administrative
Agent a joinder to the Guaranty (in the form contemplated thereby) pursuant to
which such Subsidiary shall become a Guarantor and shall agree to be bound by
the terms and provisions thereof. Such joinder shall be accompanied by
appropriate corporate resolutions, other corporate documentation and legal
opinions in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.  At the time any Person is acquired by the Borrower or
any Subsidiary thereof, or the Borrower or any Subsidiary thereof organizes a
new Subsidiary, the Borrower shall determine, on a pro forma basis, whether such
Person or new Subsidiary qualifies as a Material Subsidiary and is therefore
required to become a Guarantor.  Subject to the grace periods set forth in the
first sentence of this Section 6.22, the Borrower also shall designate Domestic
Subsidiaries as Material Subsidiaries and shall cause them to become Guarantors
in order to comply with the proviso set forth in the definition of Material
Subsidiary.

 

6.23.        No Negative Pledge.  The Borrower will not, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon the ability of the Borrower or any of its Subsidiaries to create,
incur or permit to exist any Lien upon any of its property or assets; provided
that the foregoing shall not apply to (i) restrictions or conditions imposed by
any agreement relating to Indebtedness permitted by this Agreement,
(ii) customary provisions in leases or licenses restricting the assignment
thereof, or (iii) restrictions on assets subject to the sale, transfer, or
disposition of Property or series of related sales, transfers, or dispositions
of Property of the Borrower or any of its Subsidiaries permitted hereunder.

 

59

--------------------------------------------------------------------------------


 

ARTICLE VII

 

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute an
Event of Default (each, an “Event of Default”):

 

7.1.          Any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in writing in connection with this
Agreement or any other Loan Document shall be, with respect to any
representations or warranties that contain a materiality qualifier, false, and
with respect to any representations or warranties that do not contain a
materiality qualifier, false in any material respect, in each case on the date
as of which made or confirmed.

 

7.2.          Nonpayment by the Borrower or any Guarantor, as applicable, of
(i) principal of any Loan when due, (ii) any Reimbursement Obligation within one
Business Day after the same becomes due, or (iii) interest upon any Loan or of
any commitment fee, LC Fee or other obligations under any of the Loan Documents
within five (5) Business Days after the same becomes due.

 

7.3.          The breach by the Borrower of any of the terms or provisions of
Section 6.2, 6.3, 6.4(i), 6.4(ii), 6.4(iii), 6.11, 6.12, 6.13, 6.14, 6.15, 6.16,
6.17, 6.18, 6.20, 6.21, 6.22 or 6.23.

 

7.4.          The breach by the Borrower or any Guarantor (other than a breach
which constitutes an Event of Default under another Section of this Article VII)
of any of the terms or provisions of this Agreement or the Guaranty,
respectively, which is not remedied within 30 days after an Authorized Officer
becomes aware of any such breach; provided that, in each case, the Borrower or
any Guarantor, as applicable, shall be liable for any such breach by any of its
Subsidiaries.

 

7.5.          Failure of the Borrower or any of its Subsidiaries to pay when due
any Material Indebtedness (beyond the applicable grace period with respect
thereto, if any); or the default by the Borrower or any of its Subsidiaries in
the performance (beyond the applicable grace period with respect thereto, if
any) of any term, provision or condition contained in any Material Indebtedness
Agreement, or any other event shall occur or condition exist, in each case the
effect of which default, event or condition is to cause, or to permit the
holder(s) of such Material Indebtedness or the lender(s) under any Material
Indebtedness Agreement to cause, such Material Indebtedness to become due prior
to its stated maturity; or the Borrower or any of its Material Subsidiaries
shall not pay, or admit in writing its inability to pay, its debts generally as
they become due; provided, that no Event of Default shall occur under this
Section 7.5 as a result of a failure of the Borrower or any of its Subsidiaries
to pay any Indebtedness associated with project financing the sole recourse for
nonpayment of which is limited to the assets that are being financed or
constructed with such project financing.

 

7.6.          The Borrower or any of its Material Subsidiaries shall (i) have an
order for relief entered with respect to it under the Federal bankruptcy laws as
now or hereafter in effect, (ii) 

 

--------------------------------------------------------------------------------


 

make an assignment for the benefit of creditors, (iii) apply for, seek, consent
to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (iv) institute any proceeding seeking an order for relief under
the Federal bankruptcy laws as now or hereafter in effect or seeking to
adjudicate it as bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (v) take any
corporate or partnership action to authorize or effect any of the foregoing
actions set forth in this Section 7.6 or (vi) fail to contest in good faith any
appointment or proceeding described in Section 7.7.

 

7.7.          Without the application, approval or consent of the Borrower or
any of its Material Subsidiaries, a receiver, trustee, examiner, liquidator or
similar official shall be appointed for the Borrower or any of its Material
Subsidiaries or any Substantial Portion of its Property, or a proceeding
described in Section 7.6(iv) shall be instituted against the Borrower or any of
its Material Subsidiaries and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 consecutive
days.

 

7.8.          Any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of, all or any portion of
the Property of the Borrower and its Material Subsidiaries which, when taken
together with all other Property of the Borrower and its Material Subsidiaries
so condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion.

 

7.9.          The Borrower or any of its Material Subsidiaries shall fail within
30 days to pay, bond or otherwise discharge one or more (i) judgments or orders
for the payment of money in excess of $10,000,000 (or the equivalent thereof in
currencies other than Dollars) in the aggregate; provided, however, that such
judgment shall not be an Event of Default under this Section 7.9 if and for so
long as (1) the amount of such judgment is covered by a valid and binding policy
of insurance between the Borrower or the applicable Material Subsidiary and the
insurer covering payment thereof, (2) the out-of-pocket amount payable
(including any deductibles) by the Borrower, any Material Subsidiary or any
combination thereof in connection with any such judgment is in an aggregate
amount of no more than $10,000,000 and (3) such insurer has been notified of,
and has not disputed, in writing, the claim made for payment of, the amount of
such judgment; or (ii) nonmonetary judgments or orders which, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect,
which judgment(s), in any such case, is/are not stayed on appeal or otherwise
being appropriately contested in good faith.

 

7.10.        An ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect.

 

7.11.        There occurs with respect to any Rate Management Transaction an
Early Termination Date (as defined in such Rate Management Transaction) or an
event which would permit a party to cause such an Early Termination Date to
occur, in either case resulting from

 

61

--------------------------------------------------------------------------------


 

either (i) any event of default under such Rate Management Transaction as to
which the Borrower or any Subsidiary is the Defaulting Party (as defined in such
Rate Management Transaction) or (2) any Termination Event (under and as defined
in such Rate Management Transaction) as to which the Borrower or any Subsidiary
is an Affected Party (as defined in such Rate Management Transaction) and, in
either case, the aggregate net amount payable by the Borrower and all of its
Subsidiaries under all Rate Management Transactions terminated or which could at
the election of a party thereto be terminated as a result of such event of
default, Termination Event or other event is greater than $25,000,000.

 

7.12.        Any Change in Control shall occur.

 

7.13.  [Intentionally omitted].

 

7.14.  Any Loan Document shall fail to remain in full force or effect (other
than in accordance with its terms) or any action shall be taken to discontinue
or to assert the invalidity or unenforceability of any Guaranty, or any
Guarantor shall deny that it has any further liability under any Guaranty to
which it is a party, or shall give notice to such effect.

 

ARTICLE VIII

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1.          Acceleration; Remedies.

 

(a)           If any Event of Default described in Section 7.6 or 7.7 occurs
with respect to the Borrower, the obligations of the Lenders to make Loans
hereunder and the obligation and power of the LC Issuer to issue Facility LCs
shall automatically terminate and the Obligations shall immediately become due
and payable without any election or action on the part of the Administrative
Agent, the LC Issuer or any Lender and the Borrower will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Administrative Agent an amount in immediately available funds, which funds
shall be held in the Facility LC Collateral Account, equal to the difference of
(x) the amount of LC Obligations at such time, less (y) the amount on deposit in
the Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (such difference, the “Collateral Shortfall Amount”).  If any other
Event of Default occurs, the Required Lenders (or the Administrative Agent with
the consent of the Required Lenders) may (a) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuer to issue Facility LCs, or declare the Obligations to be due and
payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives, and (b) upon notice to the Borrower
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.

 

--------------------------------------------------------------------------------


 

(b)           If at any time while any Event of Default is continuing, the
Administrative Agent determines that the Collateral Shortfall Amount at such
time is greater than zero, the Administrative Agent may make demand on the
Borrower to pay, and the Borrower will, forthwith upon such demand and without
any further notice or act, pay to the Administrative Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.

 

(c)           The Administrative Agent may at any time or from time to time
after funds are deposited in the Facility LC Collateral Account, apply such
funds to the payment of, (i) first, the LC Obligations, and (ii) second, if an
Event of Default has occurred and is continuing, the Obligations, the
obligations in connection with Cash Management Services and the Rate Management
Obligations, and any other amounts as shall from time to time have become due
and payable by the Borrower to the Lenders or the LC Issuer under the Loan
Documents, as provided in Section 8.2.

 

(d)           At any time while any Event of Default is continuing, neither the
Borrower nor any Person claiming on behalf of or through the Borrower shall have
any right to withdraw any of the funds held in the Facility LC Collateral
Account.  After all of the Obligations, all the obligations in connection with
Cash Management Services and all the Rate Management Obligations have been paid
in full and the Aggregate Commitment has been terminated, any funds remaining in
the Facility LC Collateral Account shall be returned by the Administrative Agent
to the Borrower or paid to whomever may be legally entitled thereto at such
time.

 

(e)           If, within 30 days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans and
the obligation and power of the LC Issuer to issue Facility LCs hereunder as a
result of any Event of Default (other than any Event of Default as described in
Section 7.6 or 7.7 with respect to the Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.

 

(f)            Upon the occurrence and during the continuation of any Event of
Default, the Administrative Agent may, subject to the direction of the Required
Lenders, exercise all rights and remedies under the Loan Documents and enforce
all other rights and remedies under applicable law.

 

8.2.          Application of Funds.  After the exercise of remedies provided for
in Section 8.1 (or after the Obligations have automatically become immediately
due and payable as set forth in the first sentence of Section 8.1(a)), any
amounts received by the Administrative Agent on account of the Obligations shall
be applied by the Administrative Agent in the following order (but subject at
all times to Section 2.22):

 

(a)           First, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;

 

63

--------------------------------------------------------------------------------


 

(b)           Second, to payment of fees, indemnities and other amounts (other
than principal, interest, LC Fees and Commitment Fees) payable to the Lenders
and the LC Issuer (including fees, charges and disbursements of counsel as
required by Section 9.6 and amounts payable under Article III);

 

(c)           Third, to payment of accrued and unpaid LC Fees, Commitment Fees
and interest on the Loans and Reimbursement Obligations, ratably among the
Lenders and the LC Issuer in proportion to the respective amounts described in
this Section 8.2(c) payable to them;

 

(d)           Fourth, to payment of the unpaid principal of the Loans and
Reimbursement Obligations, ratably among the Lenders in proportion to their Pro
Rata Shares;

 

(e)           Fifth, to payment of all other Obligations, all obligations in
connection with Cash Management Services and all Rate Management Obligations,
ratably among the Lenders;

 

(f)            Sixth, to the Administrative Agent for deposit to the Facility LC
Collateral Account in an amount equal to the Collateral Shortfall Amount (as
defined in Section 8.1(a)), if any; and

 

(g)           Last, the balance, if any, to the Borrower or as otherwise
required by law.

 

8.3.          Amendments.  Subject to the provisions of this Section 8.3, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrower may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders or the Borrower hereunder or
waiving any Default or Event of Default hereunder; provided, however, that no
such supplemental agreement shall:

 

(a)           without the consent of each Lender directly affected thereby
(including, for the avoidance of doubt, any Defaulting Lender), extend the final
maturity of any Loan, or extend the expiry date of any Facility LC to a date
after the Facility Termination Date or postpone any regularly scheduled payment
of principal of any Loan or forgive all or any portion of the principal amount
thereof or any Reimbursement Obligation related thereto, or reduce the rate or
extend the time of payment of interest or fees thereon or Reimbursement
Obligations related thereto or increase the amount of the Commitment of such
Lender hereunder; provided that, only the consent of the Required Lenders will
be necessary (i) to waive any obligation of the Borrower to pay interest or LC
Fees at the default rate set forth in Section 2.11 or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
LC Obligation or to reduce any fee payable hereunder.

 

(b)           without the consent of all of the Lenders, reduce the percentage
specified in the definition of Required Lenders.

 

(c)           without the consent of all of the Lenders (including, for the
avoidance of doubt, any Defaulting Lender), amend this Section 8.3.

 

--------------------------------------------------------------------------------


 

(d)           without the consent of all of the Lenders, release all or
substantially all of the Guarantors of the Guaranteed Obligations.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuer shall be
effective without the written consent of the LC Issuer.  No amendment to any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be affective without the written consent of the Swing Line Lender. 
The Administrative Agent may waive payment of the fee required under
Section 12.3(b) without obtaining the consent of any other party to this
Agreement.  Notwithstanding anything to the contrary herein, the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency of a technical or immaterial nature,
as determined in good faith by the Administrative Agent.

 

8.4.          Preservation of Rights.  No delay or omission of the Lenders, the
LC Issuer or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Event of
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of an Event of Default or the inability of the
Borrower to satisfy the conditions precedent to such Credit Extension shall not
constitute any waiver or acquiescence.  Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.2, and then only
to the extent in such writing specifically set forth.  All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent, the LC Issuer and the Lenders until the
Obligations have been paid in full.

 

ARTICLE IX

 

GENERAL PROVISIONS

 

9.1.          Survival of Representations.  All representations and warranties
of the Borrower contained in this Agreement shall survive the making of the
Credit Extensions herein contemplated.

 

9.2.          Governmental Regulation.  Anything contained in this Agreement to
the contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

 

9.3.          Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

 

9.4.          Entire Agreement.  The Loan Documents embody the entire agreement
and understanding among the Borrower, the Administrative Agent, the LC Issuer
and the Lenders

 

65

--------------------------------------------------------------------------------


 

and supersede all prior agreements and understandings among the Borrower, the
Administrative Agent, the LC Issuer and the Lenders relating to the subject
matter thereof other than those contained in the Fee Letters described in
Section 10.13, which shall survive and remain in full force and effect during
the term of this Agreement.

 

9.5.          Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  This Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that each of the Arrangers shall enjoy the
benefits of the provisions of Sections 9.6, 9.10 and 10.11 to the extent
specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.

 

9.6.          Expenses; Indemnification.

 

(a)           The Borrower shall reimburse the Administrative Agent upon demand
for all reasonable and documented third party out-of-pocket expenses paid or
incurred by the Administrative Agent, including, without limitation, filing and
recording costs and fees, costs of any environmental review, and consultants’
fees, travel expenses and reasonable fees, charges and disbursements of outside
counsel to the Administrative Agent incurred from time to time, in connection
with the due diligence, preparation, administration, negotiation, execution,
delivery, syndication, distribution (including, without limitation, via DebtX
and any other internet service selected by the Administrative Agent), review,
amendment, modification, and administration of the Loan Documents.  The Borrower
also agrees to reimburse the Administrative Agent, the Arrangers, the LC Issuer
and the Lenders for any documented, third party costs and expenses, including,
without limitation, filing and recording costs and fees, costs of any
environmental review, and consultants’ fees, travel expenses and reasonable
fees, charges and disbursements of outside counsel to the Administrative Agent,
the Arrangers, the LC Issuer and the Lenders (limited to one counsel for the
Administrative Agent, along with any local counsel reasonably required by the
Administrative Agent, and one for the Lenders collectively, unless conflicts
shall arise in the reasonable determination of one or more Lenders such that
additional counsel may be engaged by such Lender(s)) incurred from time to time,
paid or incurred by the Administrative Agent, either Arranger, the LC Issuer or
any Lender in connection with the collection and enforcement of the Loan
Documents.  Expenses being reimbursed by the Borrower under this
Section include, without limitation, costs and expenses incurred in connection
with the Reports described in the following sentence.  The Borrower acknowledges
that from time to time U.S. Bank may prepare and may distribute to the Lenders
(but shall have no obligation or duty to prepare or to distribute to the
Lenders) certain audit reports (the “Reports”) pertaining to the Borrower’s
assets for internal use by U.S. Bank from information furnished to it by or on
behalf of the Borrower, after U.S. Bank has exercised its rights of inspection
pursuant to this Agreement.

 

(b)           The Borrower hereby further agrees to indemnify and hold harmless
the Administrative Agent, each Arranger, the LC Issuer, each Lender, their
respective affiliates, and

 

--------------------------------------------------------------------------------


 

each of their directors, officers and employees, agents and advisors against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all expenses of litigation or preparation
therefor (including reasonable fees, charges and disbursements of outside
counsel) whether or not the Administrative Agent, either Arranger, the LC
Issuer, any Lender or any affiliate is a party thereto) which any of them may
pay or incur arising out of or relating to this Agreement, the other Loan
Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Credit Extension
hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence, willful misconduct or bad faith of the party seeking
indemnification, including, without limitation, reasonable attorneys’ fees and
settlement costs.  The obligations of the Borrower under this Section 9.6 shall
survive the termination of this Agreement.

 

9.7.          [Intentionally omitted].

 

9.8.          Accounting.  Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.4, except that any calculation or determination which is to be made on
a consolidated basis shall be made for the Borrower and all of its Subsidiaries,
including those Subsidiaries, if any, which are unconsolidated on the Borrower’s
audited financial statements; provided, however that, notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any of its
Subsidiaries at “fair value”, as defined therein, (ii) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Financial Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof.  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and the Borrower, the Administrative Agent or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders), provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and the Borrower shall provide to the Administrative Agent and
the Lenders reconciliation statements showing the difference in such
calculation, together with the delivery of quarterly and annual financial
statements required hereunder.

 

9.9.          Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that

 

67

--------------------------------------------------------------------------------


 

jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of all Loan Documents are
declared to be severable.

 

9.10.        Nonliability of Lenders.  The relationship between the Borrower on
the one hand and the Lenders, the LC Issuer and the Administrative Agent on the
other hand shall be solely that of borrower and lender.  Neither the
Administrative Agent, the Arrangers, the LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrower.  Neither the Administrative Agent,
the Arrangers, the LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations.  Subject to Section 9.6(b),
neither the Administrative Agent, the Arrangers, the LC Issuer any Lender, nor
any Loan Party shall have any liability with respect to, and each party hereto
hereby waives, releases and agrees not to sue for, any special, indirect,
consequential or punitive damages suffered by such party in connection with,
arising out of, or in any way related to the Loan Documents or the transactions
contemplated thereby.  It is agreed that each of the Arrangers shall, in its
capacity as such, have no duties or responsibilities under the Agreement or any
other Loan Document.  Each Lender acknowledges that it has not relied and will
not rely on either Arranger in deciding to enter into the Agreement or any other
Loan Document or in taking or not taking any action.

 

9.11.        Confidentiality.  The Administrative Agent and each Lender agrees
to hold any information which it may receive from or on behalf of the Borrower
or any Subsidiary in connection with this Agreement in confidence, except for
disclosure (i) to its Affiliates and to the Administrative Agent and any other
Lender and their respective Affiliates (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (ii) to legal
counsel, accountants, and other professional advisors to the Administrative
Agent or such Lender or to a Transferee (subject to Section 12.4); provided that
the Administrative Agent and such Lenders, as applicable, agree to instruct such
parties to comply with this Section 9.11 or comparable confidentiality
provisions, (iii) to regulatory officials, (iv) to any Person as requested
pursuant to or as required by law, regulation, or legal process, (v) to any
Person in connection with any legal proceeding to which it is a party, (vi) to
its direct or indirect contractual counterparties in swap agreements or to legal
counsel, accountants and other professional advisors to such counterparties,
provided the Administrative Agent and such Lenders, as applicable, agree to
instruct such parties to comply with this Section 9.11 or comparable
confidentiality provisions, (vii) permitted by Section 12.4, (viii) to rating
agencies if requested or required by such agencies in connection with a rating
relating to the Advances hereunder, and (ix) of information that has been
publicly disclosed other than in breach of this Section or any other
confidentiality agreement or obligation any such Person has in favor of the
Borrower or any other Loan Party.  The Administrative Agent and each Lender
agree not to use any of such information, other than in connection with this
Agreement and the transactions contemplated herein.  In the event that the
Administrative Agent or any Lender is required to disclose information pursuant
to clauses (iii), (iv), (v) or (viii) above, such Lender or the Administrative
Agent agrees to endeavor, to the extent commercially reasonable and not in
violation of applicable law, to provide the Borrower with prior notice of such
required disclosures.  The Administrative Agent and each Lender agree not to use
any such information in connection with purchases or sales of, or trading in,
any securities of the Borrower.  The Administrative Agent and each Lender will
be liable for each breach of this Section 9.11 by any of their respective
Affiliates.  Each of the Administrative

 

--------------------------------------------------------------------------------


 

Agent and each of the Lenders acknowledges that (a) the information that it may
receive from or on behalf of the Borrower or any Subsidiary in connection with
this Agreement may include material non-public information concerning the Loan
Parties, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable law, including United States Federal
and state securities laws.  Without limiting Section 9.4, the Borrower agrees
that the terms of this Section 9.11 shall set forth the entire agreement between
the Borrower and the Administrative Agent and each Lender with respect to any
information previously or hereafter received by the Administrative Agent or such
Lender in connection with this Agreement, and this Section 9.11 shall supersede
any and all prior confidentiality agreements entered into by the Administrative
Agent or any Lender with respect to such information.

 

9.12.        Nonreliance.  Each Lender hereby represents that it is not relying
on or looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.

 

9.13.        Disclosure.  The Borrower and each Lender hereby acknowledge and
agree that U.S. Bank and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.

 

9.14.        USA PATRIOT ACT NOTIFICATION.  The following notification is
provided to Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318:

 

Each Lender that is subject to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies each Loan Party that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the Act.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

10.1.        Appointment; Nature of Relationship.  U.S. Bank National
Association is hereby appointed by each of the Lenders as its contractual
representative (herein referred to as the “Administrative Agent”) hereunder and
under each other Loan Document, and each of the Lenders irrevocably authorizes
the Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents.  The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X. 
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents.  In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, (ii) 

 

69

--------------------------------------------------------------------------------


 

is a “representative” of the Lenders within the meaning of the term “secured
party” as defined in the Colorado Uniform Commercial Code and (iii) is acting as
an independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents.  Each of the
Lenders hereby agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.

 

10.2.        Powers.  The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

 

10.3.        General Immunity.  Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence, bad faith or willful misconduct of such Person.

 

10.4.        No Responsibility for Loans, Recitals, etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Event of
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrower or any guarantor of any of the Obligations or Guaranteed
Obligations or of any of the Borrower’s or any such guarantor’s respective
Subsidiaries.

 

10.5.        Action on Instructions of Lenders.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.  The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

 

--------------------------------------------------------------------------------


 

10.6.        Employment of Administrative Agents and Counsel.  The
Administrative Agent may execute any of its duties as Administrative Agent
hereunder and under any other Loan Document by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  The Administrative Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Administrative Agent
and the Lenders and all matters pertaining to the Administrative Agent’s duties
hereunder and under any other Loan Document.

 

10.7.        Reliance on Documents; Counsel.  The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent.  For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.

 

10.8.        Administrative Agent’s Reimbursement and Indemnification.  The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Commitments (or, if the Commitments have been
terminated, in proportion to their Commitments immediately prior to such
termination) (i) for any amounts not reimbursed by the Borrower for which the
Administrative Agent is entitled to reimbursement by the Borrower under the Loan
Documents, (ii) for any other expenses incurred by the Administrative Agent on
behalf of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by the Administrative Agent in connection
with any dispute between the Administrative Agent and any Lender or between two
or more of the Lenders) and (iii) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby (including, without limitation, for any
such amounts incurred by or asserted against the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents, provided that (i) no Lender
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted from the gross negligence, bad faith or willful misconduct of the
Administrative Agent and (ii) any indemnification required pursuant to
Section 3.5(g) shall, notwithstanding the provisions of this Section 10.8, be
paid by the relevant Lender in accordance with the provisions thereof.  The
obligations of the Lenders under this Section 10.8 shall survive payment of the
Obligations, the obligations in connection with Cash Management Services and the
Rate Management Obligations and termination of this Agreement.

 

71

--------------------------------------------------------------------------------


 

10.9.        Notice of Event of Default.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent has received written notice
from a Lender or the Borrower referring to this Agreement describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give prompt notice thereof to the Lenders;
provided that, except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.

 

10.10.      Rights as a Lender.  In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Commitment and its Loans
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity.  The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.

 

10.11.      Lender Credit Decision, Legal Representation.

 

(a)           Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, either Arranger or any other Lender and
based on the financial statements prepared by the Borrower and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, either Arranger or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents. Except for any notice,
report, document or other information expressly required to be furnished to the
Lenders by the Administrative Agent or Arrangers hereunder, neither the
Administrative Agent nor the Arrangers shall have any duty or responsibility
(either initially or on a continuing basis) to provide any Lender with any
notice, report, document, credit information or other information concerning the
affairs, financial condition or business of the Borrower or any of its
Affiliates that may come into the possession of the Administrative Agent or
Arrangers (whether or not in their respective capacity as Administrative Agent
or Arrangers) or any of their Affiliates.

 

(b)           Subject to the reimbursement provisions set forth in Section 9.6,
each Lender further acknowledges that, at its sole cost and expense, it has had
the opportunity to be represented by legal counsel in connection with its
execution of this Agreement and the other Loan Documents, at its sole cost and
expense, that it has made its own evaluation of all applicable laws and
regulations relating to the transactions contemplated hereby, and that the

 

--------------------------------------------------------------------------------


 

counsel to the Administrative Agent represents only the Administrative Agent and
not the Lenders in connection with this Agreement and the transactions
contemplated hereby.

 

10.12.      Successor Administrative Agent.  The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and the Borrower,
such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, forty-five days after the retiring Administrative Agent gives notice
of its intention to resign.  The Administrative Agent may be removed at any time
that it constitutes a Defaulting Lender by written notice received by the
Administrative Agent from the Required Lenders, such removal to be effective on
the date specified by the Required Lenders.  Upon any such resignation or
removal, the Required Lenders shall have the right to appoint, on behalf of the
Borrower and the Lenders, a successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders within
thirty days after the resigning Administrative Agent’s giving notice of its
intention to resign, then the resigning Administrative Agent may appoint, on
behalf of the Borrower and the Lenders, a successor Administrative Agent. 
Notwithstanding the previous sentence, the Administrative Agent may at any time
without the consent of the Borrower or any Lender, appoint any of its Affiliates
which is a commercial bank as a successor Administrative Agent hereunder.  If
the Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders.  No successor Administrative
Agent shall be deemed to be appointed hereunder until such successor
Administrative Agent has accepted the appointment.  Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent.  Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents.  After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents.  In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Administrative
Agent.

 

10.13.      Administrative Agent and Arranger Fees.  The Borrower agrees to pay
to the Administrative Agent and the Arrangers, for their respective accounts,
the fees agreed to by the Borrower, the Administrative Agent and the Arrangers
pursuant to that certain letter agreement dated June 1, 2011 between the
Administrative Agent and the Borrower and that certain letter agreement dated
June 1, 2011 among the Syndication Agent, WFS and the Borrower (collectively,
the “Fee Letters”), or as otherwise agreed from time to time.

 

73

--------------------------------------------------------------------------------


 

10.14.      Delegation to Affiliates.  The Borrower and the Lenders agree that
the Administrative Agent may delegate any of its duties under this Agreement to
any of its Affiliates.  Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be subject to the same obligations to which the Administrative
Agent is subject hereunder, and shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles IX and X.

 

10.15.      Administrative Agent, Co-Documentation Agent, Syndication
Agent, etc.  Neither any of the Lenders identified in this Agreement as a
“co-agent” nor the Co-Documentation Agents or the Syndication Agent shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such.  Without limiting
the foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender.  Each Lender hereby makes the same acknowledgments
with respect to such Lenders as it makes with respect to the Administrative
Agent in Section 10.11.

 

10.16.      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against each of the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

ARTICLE XI

 

SETOFF; RATABLE PAYMENTS

 

11.1.        Setoff.  In addition to, and without limitation of, any rights of
the Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Event of Default occurs, Borrower authorizes each Lender to
offset and apply all deposits, credits and deposit accounts (including all
account balances, whether provisional or final and whether or not collected or
available) of the Borrower with such Lender toward the payment of the
Obligations, the obligations in connection with Cash Management Services and the
Rate Management

 

--------------------------------------------------------------------------------


 

Obligations owing to such Lender, whether or not the Obligations, the
obligations in connection with Cash Management Services or the Rate Management
Obligations, or any part thereof, shall then be due and regardless of the
existence or adequacy of any guaranty right or remedy available to such Lender
or the Lenders, provided, that in the event that any Defaulting Lender exercises
any such right of setoff, (a) all amounts so set off will be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22 and, pending such payment, will be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (b) the
Defaulting Lender will provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations, the obligations in connection
with Cash Management Services and the Rate Management Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. Each Lender
agrees to notify the Borrower and Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice will not
affect the validity of such setoff and application.

 

11.2.        Ratable Payments.  If any Lender, whether by setoff or otherwise,
has payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure.  If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives protection for its Obligations, its obligations in connection with Cash
Management Services or its Rate Management Obligations, or such amounts which
may be subject to setoff, such Lender agrees, promptly upon demand, to take such
action necessary such that all Lenders share in the benefits of such protection
ratably in proportion to their respective Pro Rata Shares of the Aggregate
Outstanding Credit Exposure.  In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

 

ARTICLE XII

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

12.1.        Successors and Assigns.  The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns permitted hereby, except
that (i) the Borrower shall not have the right to assign its rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (ii) any assignment by any Lender must be made in compliance with
Section 12.3, and (iii) any transfer by Participation must be made in compliance
with Section 12.2.  Any attempted assignment or transfer by any party not made
in compliance with this Section 12.1 shall be null and void, unless such
attempted assignment or transfer is treated as a participation in accordance
with the terms of this Agreement.  The parties to this Agreement acknowledge
that clause (ii) of this Section 12.1 relates only to absolute assignments and
this Section 12.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank or (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in

 

75

--------------------------------------------------------------------------------


 

support of its obligations to its trustee; provided, however, that no such
pledge or assignment creating a security interest shall release the transferor
Lender from its obligations hereunder unless and until the parties thereto have
complied with the provisions of Section 12.3.  The Administrative Agent may
treat the Person which made any Loan or which holds any Note as the owner
thereof for all purposes hereof unless and until such Person complies with
Section 12.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person.  Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents.  Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

 

12.2.        Participations.

 

(a)           Permitted Participants; Effect.  Any Lender may at any time sell
to one or more banks or other entities (“Participants”) participating interests
in any Outstanding Credit Exposure owing to such Lender, any Note held by such
Lender, any Commitment of such Lender or any other interest of such Lender under
the Loan Documents.  In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.

 

(b)           Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents provided that each such Lender may
agree in its participation agreement with its Participant that such Lender will
not, without the consent of such Participant, vote to approve any amendment,
modification or waiver with respect to any Outstanding Credit Exposure or
Commitment in which such Participant has an interest which would require consent
of all of the Lenders pursuant to the terms of Section 8.3 or of any other Loan
Document.

 

(c)           Benefit of Certain Provisions.  The Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant.  The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender. 
The Borrower further agrees that each Participant shall be entitled to the
benefits of

 

--------------------------------------------------------------------------------


 

(and shall be subject to the limitations under) Sections 3.1, 3.2, 3.4, 3.5, 9.6
and 9.10 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 12.3, provided that (i) a Participant shall
not be entitled to receive any greater payment under Section 3.1, 3.2 or 3.5
than the Lender who sold the participating interest to such Participant would
have received had it retained such interest for its own account, unless the sale
of such interest to such Participant is made with the prior written consent of
the Borrower and, in the case of a Participant that would be a Non-U.S. Lender
if it were a Lender, the notice requesting consent specifically identifies the
Participant as such and refers to the application of Section 3.5, and (ii) any
Participant not incorporated under the laws of the United States of America or
any State thereof agrees to comply with, and agrees that it shall be subject to,
the provisions of Section 3.5 to the same extent as if it were a Lender.

 

12.3.        Assignments.

 

(a)           Permitted Assignments.  Any Lender may at any time assign to one
or more Eligible Assignees (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents in accordance with this Section 12.3.  Such
assignment shall be substantially in the form of Exhibit B or in such other form
reasonably acceptable to the Administrative Agent as may be agreed to by the
parties thereto.  Each such assignment with respect to a Purchaser which is not
a Lender or an Affiliate of a Lender or an Approved Fund shall either be in an
amount equal to the entire applicable Commitment and Outstanding Credit Exposure
of the assigning Lender or (unless each of the Borrower and the Administrative
Agent otherwise consents) be in an aggregate amount not less than $5,000,000. 
The amount of the assignment shall be based on the Commitment or Outstanding
Credit Exposure (if the Commitment has been terminated) subject to the
assignment, determined as of the date of such assignment or as of the “Trade
Date,” if the “Trade Date” is specified in the assignment.

 

(b)           Consents.  The consent of the Borrower shall be required prior to
an assignment becoming effective unless the Purchaser is a Lender, an Affiliate
of a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required if an Event of Default has occurred and is continuing; provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice that is given to the
Administrative Agent within ten (10) Business Days after having received notice
thereof and that, in the case of a Purchaser that would be a Non-U.S. Lender if
it were a Lender, notice thereof specifically identifies the Purchaser as such
and refers to the application of Section 3.5.  The consent of the Administrative
Agent shall be required prior to an assignment becoming effective unless the
Purchaser is a Lender, an Affiliate of a Lender or an Approved Fund.  The
consent of the LC Issuer shall be required prior to an assignment of a Revolving
Commitment becoming effective unless the Purchaser is a Lender with a Revolving
Commitment.  Any consent required under this Section 12.3(b) shall not be
unreasonably withheld or delayed.

 

(c)           Effect; Effective Date.  Upon (i) delivery to the Administrative
Agent of an assignment, together with any consents required by Sections
12.3(a) and 12.3(b), and (ii) payment by the assigning Lender of a $3,500 fee to
the Administrative Agent for processing such assignment (unless such fee is
waived by the Administrative Agent), such assignment shall become effective on
the effective date specified in such assignment.  The assignment shall contain a
representation by the Purchaser to the effect that none of the consideration
used to

 

77

--------------------------------------------------------------------------------


 

make the purchase of the Commitment and Outstanding Credit Exposure under the
applicable assignment agreement constitutes “plan assets” as defined under ERISA
and that the rights and interests of the Purchaser in and under the Loan
Documents will not be “plan assets” under ERISA.  On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Commitment and
Outstanding Credit Exposure assigned to such Purchaser without any further
consent or action by the Borrower, the Lenders or the Administrative Agent;
provided, that the Purchaser shall not be entitled to receive any greater
payment under Section 3.5 than the transferor Lender would have received had it
retained the assigned interest for its own account.  In the case of an
assignment covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a Lender hereunder but shall
continue to be entitled to the benefits of, and subject to, Sections 3.1, 3.2,
3.4, 3.5 and 9.6 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 12.3 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 12.2.  Upon the consummation of any assignment to a Purchaser
pursuant to this Section 12.3(c), the transferor Lender, the Administrative
Agent and the Borrower shall, if the transferor Lender or the Purchaser desires
that its Loans be evidenced by Notes, make appropriate arrangements so that new
Notes or, as appropriate, replacement Notes are issued to such transferor Lender
and new Notes or, as appropriate, replacement Notes, are issued to such
Purchaser, in each case in principal amounts reflecting their respective
Commitments, as adjusted pursuant to such assignment.

 

(d)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in the
United States of America, a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each
Lender, and participations of each Lender in Facility LCs, pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
at any reasonable time and from time to time upon reasonable prior notice.

 

12.4.        Dissemination of Information.  The Borrower authorizes each Lender
to disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided

 

--------------------------------------------------------------------------------


 

that each Transferee and prospective Transferee has agreed to be bound by
Section 9.11 of this Agreement.

 

12.5.        Tax Treatment.  If any interest in any Loan Document is transferred
to any Transferee which is not incorporated under the laws of the United States
or any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5(d).

 

ARTICLE XIII

 

NOTICES

 

13.1.        Notices; Effectiveness; Electronic Communication. Notices
Generally.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:

 

(i)                                     if to the Borrower, to it at 707
17th Street, Suite 4200, Denver, Colorado 80202, Attention:  David Honeyfield,
President and Chief Financial Officer, Facsimile:  (303) 298-7502;

 

(ii)                                  with a copy to 707 17th Street,
Suite 4200, Denver, Colorado 80202, Attention: Geoffrey T. Williams, Jr.,
Assistant General Counsel and Secretary, Facsimile: (303) 298-7502;

 

(iii)                               with a copy to 707 17th Street, Suite 4200,
Denver, Colorado 80202, Attention: Rhett K. Wallace, Treasurer and Manager of
Budgeting and Forecasting, Facsimile: (303) 298-7502;

 

(iv)                              if to the Administrative Agent, to it at 1420
Fifth Avenue, 9th Floor, Seattle, Washington 98101, Attention:  Sarah Adams,
Facsimile:  (206) 587-7022;

 

(v)                                 if to the LC Issuer, to it at 111 SW
5th Avenue, Portland, Oregon 97204, Attention:  Nancy Tousignant, Facsimile: 
(503) 275-5132;

 

(vi)                              if to a Lender, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the LC Issuer hereunder may be delivered or furnished (i) as
provided in Section

 

79

--------------------------------------------------------------------------------


 

6.1, and (ii) by other electronic communication (including e-mail and internet
or intranet websites) pursuant to procedures approved by the Administrative
Agent or as otherwise determined by the Administrative Agent,  provided that the
foregoing shall not apply to notices to any Lender or the LC Issuer pursuant to
Article II if such Lender or the LC Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it or as it otherwise determines, provided that such
determination or approval may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           Change of Address, Etc.  Any party hereto may change its address
or facsimile number for notices and other communications hereunder by notice to
the other parties hereto given in the manner set forth in this Section 13.1.

 

ARTICLE XIV

 

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

 

14.1.        Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent, and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

14.2.        Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any assignment and assumption
agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and

 

--------------------------------------------------------------------------------


 

National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.

 

ARTICLE XV

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

15.1.        CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF COLORADO, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 

15.2.        CONSENT TO JURISDICTION.  THE BORROWER HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT
SITTING IN DENVER, COLORADO IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER TO BRING
PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.  ANY
JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE ADMINISTRATIVE AGENT, THE LC
ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE LC ISSUER
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN DENVER, COLORADO.

 

15.3.        WAIVER OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT, THE
LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

[Signature Pages Follow]

 

81

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

 

INTREPID POTASH, INC.

 

 

 

 

 

By:

/s/ David W. Honeyfield

 

Name:

David W. Honeyfield

 

Title:

President

 

Signature Page to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender, as LC Issuer and as Administrative Agent

 

 

 

 

 

By:

/s/ Mark E. Thompson

 

Name: Mark E. Thompson

 

Title: Senior Vice President

 

Signature Page to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NA., as a Lender

 

 

 

 

 

By:

/s/ Kenneth D. Brown

 

Name: Kenneth D. Brown

 

Title: Vice President

 

Signature Page to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Brennon Crist

 

Name: Brennon Crist

 

Title: Senior Vice President

 

Signature Page to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as a Lender

 

 

 

 

 

By:

/s/ Jennifer Wendrow

 

Name: Jennifer Wendrow

 

Title: Director

 

Signature Page to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Daniel J. Ricke

 

Name: Daniel J. Ricke

 

Title: Vice President

 

Signature Page to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AGFIRST FARM CREDIT BANK, as a Lender

 

 

 

 

 

By:

/s/ Bruce B. Fortner

 

Name: Bruce B. Fortner

 

Title: Vice President

 

Signature Page to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, as a Lender

 

 

 

 

 

By:

/s/ G.S. Todd Berryman

 

Name: G.S. Todd Berryman

 

Title: Senior Vice President

 

Signature Page to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UNITED FCS PCA
D/B/A FCS COMMERCIAL FINANCE GROUP, as a Lender

 

 

 

 

 

By:

/s/ Daniel J. Best

 

Name: Daniel J. Best

 

Title: Vice President

 

Signature Page to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------